Exhibit 10.16

 

Execution Version

 

AMENDMENT TO ASSET TRANSFER AGREEMENT

  

This AMENDMENT TO ASSET TRANSFER AGREEMENT (this “Amendment”) is entered into as
of May 28, 2020, by and among GENERAL MOTORS LLC, a Delaware limited liability
company (“General Motors”), GM EV HOLDINGS LLC, a Delaware limited liability
company (“GMEV”), and LORDSTOWN MOTORS CORP., a Delaware corporation (“LMC” and,
together with General Motors and GMEV, collectively, the “Parties”).

 

RECITALS

 

WHEREAS, General Motors and LMC are parties to that certain Asset Transfer
Agreement, dated as of November 7, 2019 (the “Asset Transfer Agreement”);
capitalized terms used in this Agreement but not otherwise defined herein shall
have the meanings set forth in the Asset Transfer Agreement;

 

WHEREAS, pursuant to Section 9.2 of the Asset Transfer Agreement, the Asset
Transfer Agreement may be amended, modified or supplemented only in a writing
signed by LMC and General Motors;

 

WHEREAS, on January 17, 2020, LMC and General Motors have executed and entered
into that certain Purchase Agreement (the “Parcel Purchase Agreement”) whereby
General Motors has the right to purchase certain real property and improvements
from LMC located in Lordstown, Ohio, consisting of approximately 173 acres, and
as more particularly described on Exhibit A attached hereto (the “Phase II
Parcel”); and

 

WHEREAS, the Parties desire to amend certain provisions of the Asset Transfer
Agreement as provided herein.

 

NOW THEREFORE, in consideration of the mutual promises herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each of the Parties, the Parties hereby agree as follows as of
the date of this Amendment:

 

ARTICLE IAmendments to the Asset Transfer Agreement.

 

Section 1.1        Definitions. The following definitions are hereby added to
Section 1.1 of the Asset Transfer Agreement:

 

““Repurchase Expiration Date” means August 31, 2020; provided, that Seller shall
have the ongoing right, in Seller’s sole discretion, at any time prior to the
then-current Repurchase Expiration Date to further extend such date upon notice
to Purchaser to the end of the following month or such later date as determined
by Seller.

 

“Repurchase Option Termination Date” means the earliest of (i) the Repurchase
Expiration Date, (ii) the GMEV Closing (as defined in that certain Stock
Purchase Agreement, dated as of February 14, by and between Purchaser and an
affiliate of Seller (as amended from time to time, the “Stock Purchase
Agreement”)) and (iii) the concurrent occurrence of all of the following:
(A) the consummation by Purchaser of the sale of an aggregate of at least $150
million of Purchaser’s common stock pursuant to the Stock Purchase Agreement to
investors other than Seller or any of Seller’s Affiliates; (B) Seller’s
termination of its closing obligations pursuant to Section 7.13 of the Stock
Purchase Agreement; and (C) Purchaser’s payment in full to Seller (or its
designated Affiliates, as applicable), by wire transfer of immediately available
funds, of an aggregate amount equal to the sum of (x) the principal and any
accrued but unpaid interest under that certain Convertible Promissory Note,
dated as of May 28, 2020, by and between Purchaser and Seller, (y) the Purchase
Price and (z) the Reimbursable Expenses (as defined in the Operating
Agreement).”

 





 

 

 

Section 1.2        Repurchase Option. The lead-in paragraph to Section 5.10 of
the Asset Transfer Agreement is hereby deleted and replaced in its entirety with
the following:

 

“Purchaser hereby covenants and agrees that, in the event that Purchaser fails
to obtain and consummate the Required Financing prior to January 31, 2020 (the
“Repurchase Option Start Date”), Seller shall have an irrevocable option, freely
transferable to its Affiliates, until the Repurchase Option Termination Date to
purchase the Transferred Assets from Purchaser (the “Repurchase Option”) in
exchange for one (1) Dollar, the cancellation of any outstanding Purchase Price
(or interest thereon) under this Agreement and the waiver of any right of Seller
to payment under the Operating Agreement by delivering to Purchaser written
notice of its exercise of the Repurchase Option, and Purchaser shall (and, where
applicable, Purchaser shall cause its Affiliates to), as soon as practicable
after the receipt of such notice, sell, assign, convey, transfer and deliver to
Seller (or, as applicable, its designated Affiliates), the Transferred Assets,
on the following terms:”

 

Section 1.3        Assumed Obligations. Effective upon the closing of the Parcel
Purchase Agreement, and without any further action by the Parties, the
definition of Assumed Obligations as set forth in Section 2.4 of the Asset
Transfer Agreement will be automatically deemed to exclude the Phase II Parcel
Environmental Liabilities, where “Phase II Parcel Environmental Liabilities”
means Assumed Environmental Liabilities to the extent related to the Phase II
Parcel.

 

Section 1.4        LMC Property Obligations. The Parties acknowledge and agree
that LMC’s obligations, covenants, and agreements under the Parcel Purchase
Agreement and Sections 5.9 and 5.10 of the Asset Transfer Agreement constitute
and shall be covenants running with the land and, as such, shall run with and be
a burden and binding upon the Real Property and inure to the benefit of General
Motors and its successors and assigns. General Motors shall have the right, in
its sole discretion, to record memorandum(s) and/or an amendment to the
Memorandum of Options to provide additional record notice of its interest in the
Real Property in the Recorder’s Office of Trumbull County, Ohio, and LMC agrees
to join in the execution thereof upon General Motors’ request. In addition to
any other remedies available at law or in equity for any default under the Asset
Transfer Agreement, the Repurchase Option shall be specifically enforceable by
General Motors and its successors and assigns.

 

ARTICLE IIMiscellaneous. Sections 9.2 (Amendments and Waivers), 9.9
(Severability), 9.11 (Language), 9.13 (Applicable Law), 9.14 (Jurisdiction of
Disputes; Waiver of Jury Trial), and 9.16 (Counterparts) of the Asset Transfer
Agreement are hereby incorporated by reference and shall apply to this Agreement
mutatis mutandis.

 



2

 



 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered as of the date first above written.

 

  GENERAL MOTORS LLC       By: /s/ Kevin McCabe   Name: Kevin McCabe   Title:
Authorized Representative           GM EV HOLDINGS LLC       By: /s/ David Maday
  Name: David Maday   Title: Vice President           LORDSTOWN MOTORS CORP.    
  By: /s/ Stephen S. Burns   Name: Stephen S. Burns   Title: Chief Executive
Officer

 





 





 

ASSET TRANSFER AGREEMENT

 

BY AND BETWEEN

 

GENERAL MOTORS LLC

 

AND

 

LORDSTOWN MOTORS CORP.

 

Dated as of November 7, 2019

 

SALE OF

 

LORDSTOWN FACILITY

 





 





 

Execution Version



 

ARTICLE I DEFINITIONS 1       Section 1.1 Definitions 1       Section 1.2 Other
Definitional Provisions and Interpretation 13       ARTICLE II SALE AND
TRANSFER; ASSUMPTION OF ASSUMED OBLIGATIONS 14       Section 2.1 Purchase and
Sale of Transferred Assets 14       Section 2.2 Excluded Assets 14      
Section 2.3 Replacement of Assets 14       Section 2.4 Assumed Obligations 15  
    Section 2.5 Retained Obligations 15       Section 2.6 Environmental
Insurance and Bond 15       ARTICLE III PURCHASE PRICE; PURCHASE MONEY SECURITY
INTEREST 16       Section 3.1 Purchase Price; Purchase Money Security Interest
16       Section 3.2 Allocation of Purchase Price 17       ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PARTY 17       Section 4.1 Of Each Party
17       Section 4.2 No Other Seller Representations; Absence of Representations
and Warranties Regarding Transferred Assets 18       Section 4.3 Additional
Representations and Warranties of Purchaser 19       ARTICLE V POST-CLOSING
COVENANTS 22       Section 5.1 Seller Names 22       Section 5.2 Taxes 22      
Section 5.3 Additional Environmental Matters 24       Section 5.4 Relocation of
Excluded Assets 26       Section 5.5 Post-Closing Financial Monitoring 26      
Section 5.6 Press Lease 30       Section 5.7 Facility Lease Option 31



 

i

 



      Section 5.8 Real Property Lease Option 32       Section 5.9 Adjacent Real
Property 33       Section 5.10 Repurchase Option 34       Section 5.11 Consents
and Approvals 35       Section 5.12 Fairness Opinion 36       Section 5.13
Confidentiality 36       ARTICLE VI EMPLOYEES AND EMPLOYEE BENEFITS 36      
Section 6.1 Employees 36       Section 6.2 Timing of Offers to Employees 36    
  Section 6.3 Contractual Provisions with Respect to Union Employees 37      
Section 6.4 Terms of Employee Offers 37       Section 6.5 Vacation 38      
Section 6.6 Post-Hiring Benefits 38       Section 6.7 Termination of Transferred
Employees 39       Section 6.8 Union Matters 40       Section 6.9 No Right to
Continued Employment 40       Section 6.10 Employee-Related Liabilities 40      
Section 6.11 Employee Matters Indemnity 41       Section 6.12 Workers’
Compensation 41       ARTICLE VII CLOSING 41       Section 7.1 Closing 41      
Section 7.2 Deliveries by Seller 41       Section 7.3 Deliveries by Purchaser 42
      ARTICLE VIII INDEMNIFICATION 43       Section 8.1 Survival 43

 



ii

 

 

Section 8.2 Indemnification by Seller 44       Section 8.3 Indemnification by
Purchaser 44       Section 8.4 Limitations on Liability 44       Section 8.5
Claims 45       Section 8.6 Notice of Third Party Claims; Assumption of Defense
46       Section 8.7 Settlement or Compromise 46       Section 8.8 Purchase
Price Adjustments 46       ARTICLE IX MISCELLANEOUS 46       Section 9.1
Expenses 46       Section 9.2 Amendment and Waiver 47       Section 9.3 Notices
47       Section 9.4 Payments in Dollars 47       Section 9.5 Assignment 47    
  Section 9.6 No Third Party Beneficiaries or Admissions 47       Section 9.7
Publicity 48       Section 9.8 Further Assurances 48       Section 9.9
Severability 48       Section 9.10 Entire Understanding 48       Section 9.11
Language 48       Section 9.12 Bulk Sales 49       Section 9.13 Applicable Law
49       Section 9.14 Jurisdiction of Disputes; Waiver of Jury Trial 49      
Section 9.15 Equitable Relief 49       Section 9.16 Counterparts 50      
Section 9.17 Brokers 50

 



iii

 

 

EXHIBITS

 

Exhibit A  Bill of Sale and Assignment and Assumption Agreement      Exhibit B 
Notice and Acknowledgement of Environmental Covenant      Exhibit C  Form of
Quit Claim Deed      Exhibit D  Workhorse Term Sheet      Exhibit E  Workhorse
Intellectual Property License Agreement      Exhibit F  Workhorse Voting
Agreement      Exhibit G  Workhorse Subscription Agreement      Exhibit H 
Operating Agreement      Exhibit I  Form of Mortgage      Exhibit J  Form of
Memorandum of Options      Exhibit K  Form of Repurchase Option Bill of Sale   
  Exhibit L  Form of Repurchase Option Deed      Exhibit M  Form of Mineral
Rights Deed      Exhibit N  Form of Repurchase Option Mineral Rights Deed

 



iv

 



 

Execution Version

 

ASSET TRANSFER AGREEMENT

 

THIS ASSET TRANSFER AGREEMENT is made as of November 7, 2019 by and between
General Motors LLC, a Delaware limited liability company (“Seller”), and
Lordstown Motors Corp., a corporation organized under the laws of the State of
Delaware (“Purchaser” and, together with Seller, the “Parties”). Certain
capitalized terms used herein are defined in Article I.

 

RECITALS

 

WHEREAS, Purchaser and its designated Affiliates desire to purchase from Seller
and its Affiliates, and Seller and its Affiliates desire to sell to Purchaser
and its designated Affiliates, the Facility and certain assets used by Seller
and its Affiliates at the Facility, and Purchaser and its designated Affiliates
desire to assume from Seller and its Affiliates, and Seller and its Affiliates
desire to assign to Purchaser and its designated Affiliates, certain obligations
and liabilities relating to the Facility and such assets, all upon the terms and
subject to the conditions contained herein; and WHEREAS, Purchaser and its
Affiliates intend to produce a new electric vehicle truck at the Facility with
the potential to create 300 to 500 jobs initially, and additional jobs as demand
for such vehicle grows or new vehicles are produced at the Facility.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser hereby agree as follows:

 

ARTICLE III
DEFINITIONS

 

Section 3.1         Definitions. The following terms shall have the following
meanings for purposes of this Agreement:

 

“Access Agreement” means that certain Access Agreement among Seller, Purchaser
and Workhorse dated effective as of May 13, 2019.

 

“ACM” has the meaning set forth in Section 4.3(f)(ii).

 

“Additional Equity Commitment Letters” has the meaning set forth in
Section 5.5(b).

 

“Additional Equity Financing” has the meaning set forth in Section 5.5(b).

 

“Additional Equity Financing Sources” has the meaning set forth in
Section 5.5(b).

 

“Adjacent Real Property” has the meaning set forth in Section 5.9.

 

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, controls, is under common control with, or is controlled
by, such specified Person. The term “control” as used in the preceding sentence
means, with respect to a corporation, the right to exercise, directly or
indirectly, more than fifty percent (50%) of the voting rights attributable to
the shares of such corporation, or with respect to any Person other than a
corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through ownership of securities or partnership or other interests, by contract
or otherwise.

 



1

 

 

“Agreement” means this Asset Transfer Agreement, including all Exhibits and
Schedules hereto.

 

“Allocation Schedule” has the meaning set forth in Section 3.2.

 

“Assumed Environmental Liabilities” means all Environmental Liabilities arising
from or relating to the Facility, including: (a) violation(s) of Environmental
Law by Seller or its Affiliates prior to the Closing or by Purchaser or its
Affiliates from and after the Closing, including any such violations relating to
the manufacturing equipment, processes or operations at, on or in the Facility;
(b) pollution or contamination of the Environment, including any residual
pollution or contamination that remains from any prior environmental cleanup or
remediation, whether occurring prior to or after the Closing (“Contamination”);
(c) any mixing, degradation, migration or other changes of such Contamination
within or with the Environment or other Contamination; and (d) Environmental
Liabilities that occur on or after Closing and that were not caused by Seller or
any of its Affiliates or Purchaser or any of its Affiliates (including migration
of offsite contamination caused by third Person onto the Facility, whether
occurring prior to or after the Closing). “Assumed Environmental Liabilities”
include: (i) the condition and proper maintenance, handling, repair, removal,
abatement, demolition or disposal of any ACM, LBP or ILM at the Facility under
this or any other contract between the Parties, under any Environmental Laws or
under common law or equity; and (ii) compliance with any requirements under
applicable Environmental Laws, including any requirements related to or imposed
because of the presence of any remedial system(s), engineering controls or
institutional controls (including the BUSTR Covenant, the Environmental Covenant
and any deed notices or restrictive covenants recorded or filed against the
Facility) at, on or in the Facility.

 

“Assumed Obligations” has the meaning set forth in Section 2.4. “Assumed
Vacation Liabilities” has the meaning set forth in Section 6.5(a).

 

“Bill of Sale and Assignment and Assumption Agreement” means the bill of sale
and assignment and assumption agreement to be entered into between Seller and
Purchaser in the form attached hereto as Exhibit A.

 

“Business Day” means any day of the year other than (a) any Saturday or Sunday
or (b) any other day on which banks located in Detroit, Michigan or New York,
New York are authorized or required to be closed for business.

 

“BUSTR Covenant” means that certain environmental covenant, recorded on July 5,
2018 and executed by Seller and the State of Ohio, Division of the State Fire
Marshal, Bureau of Underground Storage Tank Regulations (“BUSTR”), for the
purpose of subjecting a portion of the Real Property to the activity and use
limitations and to the rights of access described therein.

 

“CERCLA” the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of
1986, 42 U.S.C §§ 9601 et seq.

 



2

 

 

“Claim Notice” has the meaning set forth in Section 8.5.

 

“Clean Air Act” means the Clean Air Act of 1966, as amended by the Clean Air Act
Amendments of 1990, 42 U.S.C §§ 7401 et seq.

 

“Clean Water Act” means the Federal Water Pollution Control Act of 1972, as
amended by the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.

 

“Closing” means the consummation of the transactions contemplated herein in
accordance with Article VII.

 

“Closing Permits” means the Permits necessary for Purchaser to own and maintain
the Transferred Assets as of the Closing, as identified by Purchaser and
reasonably agreed by Seller.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Consent” means a consent, authorization, approval or waiver of a Person, or a
filing or registration with a Person.

 

“Contamination” has the meaning set forth in the definition of “Assumed
Environmental Liabilities.”

 

“Contract” means a contract, lease, sales order, purchase order, agreement,
indenture, mortgage, note, bond, warrant, instrument of conveyance or other
similar legally binding instrument.

 

“Covered Equipment” has the meaning set forth in Section 5.6(a). “Current
Employees” has the meaning set forth in Section 6.1(a). “Debris” has the meaning
set forth in Section 5.3(d).

 

“Debt Commitment Letters” has the meaning set forth in Section 5.5(b). “Debt
Financing” has the meaning set forth in Section 5.5(b).

 

“Debt Financing Sources” has the meaning set forth in Section 5.5(b).

 

“Dollars” or numbers preceded by the symbol “$” mean amounts in United States
dollars.

 

“Employee Benefit Plan” means each material “employee benefit plan,” as defined
in Section 3(3) of ERISA, each material employment, severance or similar
contract, plan, arrangement or policy and each other material plan or
arrangement providing for compensation, bonuses, profit-sharing, stock option or
other stock related rights or other forms of incentive or deferred compensation,
vacation benefits, insurance (including any self-insured arrangements), health
or medical benefits, employee assistance program, disability or sick leave
benefits, workers’ compensation, supplemental unemployment benefits, severance
benefits and post-employment or retirement benefits (including compensation,
pension, health, medical or life insurance benefits).

 

“Employees” has the meaning set forth in Section 6.1(b).

 



3

 



 

“Enforceability Limitations” means limitations on enforcement and other remedies
imposed by or arising under or in connection with applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
Laws relating to or affecting creditors’ rights generally from time to time in
effect or general principles of equity (including concepts of materiality,
reasonableness, good faith and fair dealing with respect to those jurisdictions
that recognize such concepts).

 

“Environment” means and refers to all conditions of soil (surface and
subsurface), geologic strata and formations, streams, rivers, bays, ponds,
impoundments, estuaries or other surface water, groundwater, occasional or
perched water in or on the surface or subsurface, marshes and other wetlands,
flood plains, sediments, sludges, air or natural resources.

 

“Environmental Covenant” means that certain Environmental Covenant, dated as of
September 24, 2018, by General Motors LLC, for the purpose of subjecting a
portion of the Real Property to the activity and use limitations and to the
rights of access described therein.

 

“Environmental Law” means any applicable Laws (including common law) concerning
the protection of human health and the Environment including Laws (a) imposing
Liability in connection with cleanup, investigation or remediation relative to
any Release or threatened Release, (b) relating to exposure to Hazardous
Substances and protection of worker health and safety, (c) imposing compliance
obligations or requirements relative to any manufacturing equipment, processes
or operations and (d) otherwise relating to the environmental aspects of the
manufacture, processing, distribution, use, treatment, storage, disposal,
emission, transportation, management or handling of Hazardous Substances.

 

“Environmental Liabilities” means the actual fully absorbed Liabilities and
related costs (including judgments, settlements, penalties or fines assessed by
any Governmental Authority, reasonable attorneys’ fees, expert and consulting
fees, equipment, process or operational repairs, upgrades, installations, or
other actions required under or to achieve and maintain compliance with
Environmental Laws, investigation costs and response, costs of removal,
disposal, corrective action and other remediation or clean-up costs, to the
extent such remediation or clean-up is required by or under Environmental Law,
and including the costs of excavation, backfill, treatment, transportation and
disposal of soil or water containing Hazardous Substances), including services
provided by contractors or employees, that are related to the operations on,
activities on and use of the Facility and that arise out of: (a) violations of
Environmental Laws, including those related to manufacturing equipment,
processes, or operations; or (b) the pollution or contamination of the
Environment, including any residual pollution or contamination that remains from
any prior environmental cleanup or remediation, and including Liabilities
arising under Environmental Laws, including all federal Environmental Laws such
as RCRA, TSCA, the Clean Air Act, the Clean Water Act, and CERCLA and any
analogous state and local Laws and Liabilities arising from tolling or
third-party manufacturing situations. Such conditions, Liabilities or costs may
include those arising out of: (x) the transportation, recycling, storage,
treatment, disposal, use, management or application of any Hazardous Substance;
the containment, removal, remediation, response to, clean up, or abatement of
any Release or threatened Release and any other contamination of the
Environment, whether onsite or offsite and whether accidental or deliberate, by
any Hazardous Substance; (y) personal injury or property damage (including
damage to natural resources) from pollution or contamination of the Environment
or exposure to Hazardous Substance, asserted or prosecuted by or on behalf of
any Person (whether occurring onsite or offsite), whether based on Environmental
Laws, their functional equivalents or any common law theory or theory based on
tort, negligence, strict liability or otherwise, including those arising out of
personal injury caused by exposure to Hazardous Substance; or (z) the
excavation, backfill, treatment and disposal of any soil or water containing any
Hazardous Substance, where such excavation, backfill, treatment or disposal is
associated with the addition or renovation of aboveground or underground storage
tanks, including associated piping or other Improvements.

 



4

 



 

“Environmental Permit” means any Permit required by or issued pursuant to any
Environmental Law.

 

“Environmental Policy” has the meaning set forth in Section 2.6(b).
“Environmental Policy Amount” has the meaning set forth in Section 2.6(f).

 

“Equity Commitment Letters” means the Existing Equity Commitment Letters and the
Additional Equity Commitment Letters.

 

“Equity Financing” means the Existing Equity Financing and the Additional Equity
Financing.

 

“Equity Financing Sources” means the Existing Equity Financing Sources and the
Additional Equity Financing Sources.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Agreement” has the meaning set forth in Section 5.9(b)(i).

 

“Event of Default” means: (a) Purchaser shall fail to pay the Purchase Price
when due under this Agreement; (b) an involuntary proceeding shall be commenced
seeking (i) relief in respect of Purchaser, or of a substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency, receivership
or similar Law, (ii) the appointment of a receiver, trustee, custodian or
similar official for Purchaser, or for a substantial part of its assets, or
(iii) the winding-up or liquidation of Purchaser, and in any such case, such
proceeding or petition shall continue undismissed for ninety (90) days or an
order or decree approving or ordering any of the foregoing shall be entered; or
(c) Purchaser shall (i) voluntarily commence any proceeding or file any petition
seeking relief under any federal, state or foreign bankruptcy, insolvency,
receivership or similar Law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in clause (b), (iii) apply for or consent to the appointment
of a receiver, trustee, custodian or similar official for Purchaser, or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, or (v) make a
general assignment for the benefit of creditors.

 

“Excluded Assets” has the meaning set forth in Section 2.2.

 

“Excluded Facility Assets” means the assets, properties and rights identified on
Schedule 1.1(A) and the Covered Equipment.

 

“Existing Equity Commitment Letters” has the meaning set forth in
Section 4.3(b)(i). “Existing Equity Financing” has the meaning set forth in
Section 4.3(b)(i). “Existing Equity Financing Sources” has the meaning set forth
in Section 4.3(b)(i). “Facility” means the Real Property and all Improvements
located thereon.

 



5

 

 

“Facility FF&E” means the furniture, fixtures and equipment and other personal
property located at the Facility as of the date of this Agreement other than the
Excluded Facility Assets.

 

“Facility Option” has the meaning set forth in Section 5.7. “Facility Option
Lease” has the meaning set forth in Section 5.7.

 

“Facility Option Lease Term” has the meaning set forth in Section 5.7(c).

 

“Financing” means the Equity Financing and the Debt Financing.

 

“Financing Commitment Letters” means the Equity Commitment Letters and the Debt
Commitment Letters.

 

“Financing Sources” means the Equity Financing Sources and the Debt Financing
Sources.

 

“Geographic Relocation” means an increase in travel distance of fifty (50) miles
or more each way from the applicable Employee’s current place of residence to
the location of the new employment position compared to the distance such
Employee travels from his or her current residence to the location of his or her
current employment position with Purchaser or its Affiliate.

 

“Good Cause” means, with respect to any Transferred Employee, (a) unsatisfactory
performance that, under the employment policies of Purchaser or any of its
Affiliates, permits the termination of such Transferred Employee’s employment,
(b) dishonesty, (c) unethical conduct, (d) insubordination, (e) violation of
company work rules as established by Purchaser or any of its Affiliates, (f) to
the extent permitted under applicable Law, conduct by such Transferred Employee
(including a criminal conviction) that damages or could reasonably be expected
to damage the Purchaser’s reputation or place Purchaser in a bad light or (g) to
the extent permitted under applicable Law (including workmens’ compensation and
discrimination Laws), such Transferred Employee’s inability to perform his or
her job-related duties.

 

“Governmental Authority” means any supra-national, national, federal, state,
local or foreign government or other political subdivision thereof or any
entity, body, authority, agency, commission, court, tribunal or judicial body
exercising executive, legislative, judicial, regulatory, taxing or
administrative law functions, including quasi-governmental entities established
to perform such functions.

 

“Hazardous Substance” means petroleum or any material or substance that it is
regulated or controlled as a hazardous substance, toxic substance, hazardous
waste, contaminant or pollutant (or words of similar meaning or intent) under
any applicable Environmental Law.

 

“Hiring Date” means (a) for each Current Employee, the date such Current
Employee becomes an employee of Purchaser in accordance with Section 6.2(a), and
(b) for each Other Employee, the date on which such Other Employee becomes an
employee of Purchaser or any of its Affiliates.

 



6

 

 

“ILM” has the meaning set forth in Section 4.3(f)(ii).



 

“Improvements” means all buildings, structures and other structural improvements
on the Real Property, including all additions, enlargements, extensions,
modifications or repairs thereto, or replacements thereof, and all water towers,
water tanks, storage tanks, boilers, furnaces, incinerators or cooling towers,
together with related valves, meters, switches, pumps, machinery and equipment,
and all other items in, on or under the Real Property that constitute
improvements on or to the Real Property or fixtures to the Real Property or
fixtures to improvements on or to the Real Property, under applicable Laws.

 

“Indemnified Person” means the Person or Persons entitled to, or claiming a
right to, indemnification under Article VIII.

 

“Indemnifying Person” means the Person or Persons claimed by the Indemnified
Person to be obligated to provide indemnification under Article VIII.

 

“Initial Facility Option Lease Term” has the meaning set forth in
Section 5.7(a). “Initial Real Property Option Lease Term” has the meaning set
forth in Section 5.8(a). “Insurance Provider” has the meaning set forth in
Section 2.6(a).

 

“Intellectual Property” means all (a) Patents, (b) trademarks, service marks,
service names, trade names, trade dress and Internet domain names, together with
the goodwill associated with any of the foregoing, and all applications,
registrations and renewals thereof, (c) copyrights and any registrations and
applications thereof and (d) Know-How.

 

“Know-How” means trade secrets, inventions, discoveries, formulae, practices,
processes, procedures, ideas, specifications, engineering data, databases and
data collections.

 

“Law” means any law, statute, regulation, ordinance, rule, code, order, decree,
requirement or rule of law (including common law) enacted, promulgated, adopted
or imposed by any Governmental Authority.

 

“LBP” has the meaning set forth in Section 4.3(f)(ii).

 

“Liability” means any debt, liability, commitment, duty or obligation of any
nature, whether pecuniary or not, asserted or unasserted, accrued or unaccrued,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
determined or determinable, incurred or consequential, known or unknown and
whether due or to become due, including those arising under any Law or
Proceeding and those arising under any Contract or otherwise, including any Tax
liability or tort liability.

 

“Lien” means any lien, mortgage, pledge, security interest, imperfection of
title, encroachment, lease, easement, right-of-way, covenant, condition,
restriction or other encumbrance, other than any license of, option to license,
or covenant not to assert claims of infringement, misappropriation or other
violation with respect to Intellectual Property.

 

“LMRA” has the meaning set forth in Section 6.8(a).

 



7

 

 

“Loss” or “Losses” means any and all losses, Liabilities, claims, damages,
reasonable and documented out-of-pocket costs and reasonable and documented
out-of-pocket expenses (including reasonable fees and expenses of counsel).



 

“Memorandum of Options” means a memorandum of options covering the Real Property
Option, the Facility Option and the Repurchase Option to be entered into between
Seller and Purchaser in the form attached hereto as Exhibit J.

 

“Mineral Rights Deed” has the meaning set forth in Section 7.2(f).

 

“Mortgage” means the open-end mortgage, assignment of rents, security agreement
and fixture filing between Purchaser, as mortgagor, and Seller, as mortgagee, in
the form attached hereto as Exhibit I.

 

“NLRA” has the meaning set forth in Section 6.8(a).

 

“Non-Disclosure Agreement” means that certain non-disclosure agreement,
effective January 12, 2019 between Seller and Workhorse, as amended.

 

“Northpoint Parcel” has the meaning set forth in Section 5.9(b).

 

“Northpoint Stormwater Documents” has the meaning set forth in
Section 5.9(b)(i).

 

“NP Mineral Rights” has the meaning set forth in Section 5.9(b)(ii).

 

“Notice and Acknowledgement of Environmental Covenant” means the notice and
acknowledgement of Environmental Covenant to be entered into between Seller and
Purchaser in the form attached hereto as Exhibit B.

 

“Notice Upon Conveyance” means the notice required in the instrument conveying
ownership and the notifications required thereafter under the BUSTR Covenant, in
a form reasonably determined by Seller.

 

“Operating Agreement” means the operating agreement to be entered into between
Seller and Purchaser in the form attached hereto as Exhibit H.

 

“Optioned Facility Space” has the meaning set forth in Section 5.7.

 

“Optioned Facility Space Improvements” has the meaning set forth in
Section 5.7(b).

 

“Optioned Real Property” has the meaning set forth in Section 5.8.

 

“Optioned Real Property Improvements” has the meaning set forth in
Section 5.8(b).

 

“Other Employee” has the meaning set forth in Section 6.1(b).

 

“Other Facility Assets” means the assets, properties and rights identified on
Schedule 1.1(B).

 



8

 

 

“Parties” has the meaning set forth in the preamble to this Agreement.

 

“Patents” means patents, industrial design, registrations and pending
applications, including utility models, provisionals, continuations,
divisionals, continuations in part, extensions, reissues or reexaminations
thereof.

 

“Permit” means any permit, license, approval or other authorization issued or
granted by any Governmental Authority.

 

“Person” means any individual, corporation, proprietorship, firm, partnership,
limited partnership, limited liability company, trust, association, Governmental
Authority or other entity.

 

“Press Lease” means that certain Lease Agreement, dated as of December 15, 2000,
between U.S. Bank National Association (as successor-in-interest to State Street
Bank and Trust Company of Connecticut National Association) (“U.S. Bank”), as
Lessor, and General Motors LLC (as successor-in-interest to General Motors
Corporation), as Lessee.

 

“Press Lease Owner” means Philip Morris Capital Corporation and any agents or
designees acting on its behalf (including U.S. Bank).

 

“Proceeding” means an action, suit, arbitration, proceeding or other litigation
by or before any Governmental Authority.

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchaser” has the meaning set forth in the preamble to this Agreement.

 

“Purchaser Benefit Plan” means each Employee Benefit Plan that is maintained,
administered or contributed to by Purchaser or its Affiliates in respect of the
operation of the Facility after the Closing and that covers the Transferred
Employees or any other employees of Purchaser or any of its Affiliates similarly
situated to the Transferred Employees.

 

“Purchaser’s Forecasted Financials” has the meaning set forth in Section 5.5(k).
“Purchaser Indemnified Party” has the meaning set forth in Section 8.2.

 

“Purchaser Savings Plan” has the meaning set forth in Section 6.6(c).

 

“Purchaser Shares” has the meaning set forth in Section 4.3(c).

 

“Quit Claim Deed” means the quit claim deed from Seller, as grantor, conveying
the Facility to Purchaser, as grantee, without warranty in the form attached
hereto as Exhibit C.

 

“RCRA” means the Resource Conservation and Recovery Act of 1976, as amended by
the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C §§ 6901 et seq.

 

“Real Property” means the real property located at 2300 Hallock Young Road and
2369 Ellsworth in Lordstown, Ohio as more particularly described on Schedule
1.1(C), together with all reversions, remainders, easements, rights-of-way,
appurtenances, hereditaments, and water and mineral rights appertaining to or
otherwise benefiting or used in connection with such real property, together
with all of Seller’s right, title and interest in and to any strips of land,
streets, and alleys abutting or adjoining such real property.

 



9

 

 

“Real Property Option” has the meaning set forth in Section 5.8.

 

“Real Property Option Lease” has the meaning set forth in Section 5.8.

 

“Real Property Option Lease Term” has the meaning set forth in Section 5.8(c).

 

“Related Agreement” means any Contract that is to be entered into at the Closing
or otherwise pursuant to this Agreement. The Related Agreements executed by a
specified Person shall be referred to as “such Person’s Related Agreements,”
“its Related Agreements” or other similar expression.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, leaching, escaping, dumping, migration, injection, deposit, disposal
or discharge of any Hazardous Substance in, onto or through the Environment.

 

“Removal Period” has the meaning set forth in Section 5.4.

 

“Representatives” means with respect to any Person, such Person’s Affiliates and
its and their respective directors, officers, employees, agents and advisors.

 

“Repurchase Option” has the meaning set forth in Section 5.10.

 

“Repurchase Option Bill of Sale” means a bill of sale and assignment and
assumption agreement covering the Transferred Assets and their transfer to
Seller in connection with Seller’s exercise of the Repurchase Option in the form
attached hereto as Exhibit K.

 

“Repurchase Option Deed” means a quit claim deed from Purchaser, as grantor,
conveying the Facility to Seller or its designated Affiliate, as grantee,
without warranty in the form attached hereto as Exhibit L.

 

“Repurchase Option Mineral Rights Deed” has the meaning set forth in
Section 7.3(n). “Repurchase Option Start Date” has the meaning set forth in
Section 5.10.

 

“Repurchase Option Term” has the meaning set forth in Section 5.10.

 

“Required Financing” has the meaning set forth in Section 5.5(a).

 

“Restricted Area” has the meaning given to such term in the Environmental
Covenant and the BUSTR Covenant.

 

“Retained Obligations” has the meaning set forth in Section 2.5.

 

“Retained Utility Payment” means the right to any payment to be made under
Section 18.01 of that certain Utility Services Agreement dated July 17, 2003
that is included in the Other Facility Assets, to the extent payment is owed to
the “Buyer” thereunder.

 



10

 

 

“Seller” has the meaning set forth in the preamble to this Agreement.

  

“Seller Benefit Plan” means each Employee Benefit Plan that is maintained,
administered or contributed to by Seller or its relevant Affiliates in respect
of the conduct of business at the Facility and covered or covers any Employee.

 

“Seller Competitor” means a Person engaged, or an Affiliate of a Person engaged,
directly or indirectly (including through any partnership, limited liability
company, corporation, joint venture or similar arrangement (whether now existing
or formed hereafter)), in the business of manufacturing, distribution, research
or development of cars, trucks or other vehicles, parts therefor, or related
intellectual property or technology, but shall not include any financial
investment firm or collective investment vehicle that, together with its
Affiliates, holds, directly or indirectly, less than ten percent (10%) of the
outstanding equity of any Person engaged in such activities and does not, nor do
any of its Affiliates, have a right to designate any members of, or observers
to, the board of directors, analogous governing body, executive committee,
advisory committee (including any product advisory committee) or steering
committee of any Person engaged in such activities.

 

“Seller Employment Date” means (a) for each Current Employee, the day
immediately prior to the Closing, and (b) for each Other Employee, March 8,
2019.

 

“Seller Indemnified Party” has the meaning set forth in Section 8.3.

 

“Seller Names” means any trademark, service mark, trade name, service name,
brand name, slogan, logo, Internet domain name, corporate name and other
identifier of source or goodwill owned by the Seller or any of its Affiliates,
whether pursuant to registration or common law, including, without limitation,
“GENERAL MOTORS”, “GM” and the GM Logo.

 

“Seller’s Confirmations” has the meaning set forth in Section 5.3(a).

 

“Site Separation Agreement” has the meaning set forth in Section 5.9(b)(i).

 

“Solvent” has the meaning set forth in Section 4.3(d).

 

“Sublease” has the meaning set forth in Section 5.6(c)(ii).

 

“Tax” or “Taxes” means all taxes and similar charges, fees, duties, levies or
other assessments (including income, gross receipts, net proceeds, ad valorem,
withholding, turnover, real or personal property (tangible and intangible),
occupation, customs, import and export, sales, use, franchise, excise, goods and
services, value added, stamp, user, transfer, registration, recording, fuel,
profit, excess profits, occupational, interest equalization, windfall profits,
severance, payroll, unemployment and social security or other taxes or fees)
that are imposed by any Governmental Authority, in each case including any
interest, penalties or additions to tax attributable thereto (or attributable to
the nonpayment thereof).

 

“Tax Return” means any report, return or other information or filing supplied or
required to be supplied to a Governmental Authority in connection with any
Taxes, including any schedules or attachments thereto and amendments thereof.

 



11

 

 

“Third Party Claim” has the meaning set forth in Section 8.6.



 

“Title Company” means Amrock, Inc., with an address of 662 Woodward Ave.,
Detroit, MI 48226.

 

“Transfer Taxes” has the meaning set forth in Section 5.2(c).

 

“Transferred Assets” has the meaning set forth in Section 2.1.

 

“Transferred Employee” means any Employee who accepts Purchaser’s offer of
employment and becomes an employee of Purchaser (or its designated Affiliate).

 

“Transferred Union Employee” means any Transferred Employee who was a Union
Employee.

 

“TSCA” means the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.

 

“UAW” has the meaning set forth in the definition of “Union”.

 

“Union” means United Auto Workers (“UAW”) International Union and its affiliated
Local 1112.

 

“Union Contract” means the Agreement Between the UAW International Union and
General Motors LLC, ratified as of October 25, 2019, including all side
agreements, supplemental agreements, local agreements, letters, and other mutual
understandings between the Union and Seller that are applicable to the Facility;
provided, that this definition shall not constitute or be construed as an
admission, concession or waiver by any of the Parties, in relation to any
charge, complaint, grievance, lawsuit or other proceedings of any kind between
any of the Parties or their Affiliates and the Union or any person employed at
any time by any of the Parties or their Affiliates (including any beneficiary or
dependent of any such person), regarding the scope, nature, existence or
non-existence of rights, obligations, commitments or requirements under said
Agreement, side agreements, supplemental agreements, local agreements, letters,
and other mutual understandings.

 

“Union Employee” means any Current Employee or any Other Employee who is covered
by, and subject to, the Union Contract as of the date of this Agreement.

 

“U.S. Bank” has the meaning set forth in the definition of Press Lease.

 

“Workhorse” means Workhorse Group Inc., a corporation organized under the laws
of the State of Nevada.

 



12

 

 

 

“Workhorse Agreements” means, collectively, (a) the amended and restated term
sheet executed by Workhorse and Purchaser outlining their intended relationship,
including in respect of the other Workhorse Agreements, in the form attached
hereto as Exhibit D, (b) the intellectual property license and technical
assistance agreement executed by Workhorse and Purchaser pursuant to which
Workhorse has, effective upon the Closing, granted to Purchaser a long term,
exclusive, irrevocable right to the intellectual property owned or licensed by
Workhorse and its Affiliates (as of the Closing or in the future) as would be
required for Purchaser to carry out its contemplated business and operate the
Facility, including the manufacture by Purchaser of EV truck products, in the
form attached hereto as Exhibit E, (c) the voting agreement executed by
Workhorse and Purchaser pursuant to which Purchaser has given Workhorse certain
rights to appoint a director to Purchaser’s board of directors, among other
rights, in the form attached hereto as Exhibit F, and (d) the subscription
agreement executed by Workhorse and Purchaser for the issuance to Workhorse of
common stock of Purchaser, in the form attached hereto as Exhibit G.

 

“Workhorse’s Lender” means each of (a) Marathon Structured Product Strategies
Fund, LP, (b) Marathon Blue Grass Credit Fund, LP, (c) Marathon Centre Street
Partnership, L.P., (d) TRS Credit Fund, LP and (e) any other Person with any
lien on any assets of Workhorse or any of its subsidiaries.

 

Section 3.2     Other Definitional Provisions and Interpretation. The headings
preceding the text of Articles and Sections included in this Agreement and the
headings to Exhibits and Schedules attached to this Agreement are for
convenience only and shall not be deemed part of this Agreement or be given any
effect in interpreting this Agreement. Unless the context otherwise requires, as
used in this Agreement, (a) the use of the masculine, feminine or neuter gender
form of words herein shall include other genders and not limit any provision of
this Agreement, (b) the meaning assigned to each term defined herein shall be
equally applicable to both the singular and the plural forms of such term,
(c) the use of “including” or “include” herein shall in all cases mean
“including, without limitation” or “include, without limitation,” respectively,
(d) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise, (e) references to “written” or “in writing” include in electronic
form, (f) reference to any Person includes such Person’s successors and assigns
to the extent such successors and assigns are permitted by the terms of any
applicable agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually, (g) reference to any
agreement (including this Agreement), document or instrument shall mean such
agreement, document or instrument as amended, modified or supplemented and in
effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof, (h) underscored references to Articles, Sections,
clauses, Exhibits or Schedules shall refer to those portions of this Agreement,
(i) the use of the terms “hereunder,” “hereof,” “hereto” and words of similar
import shall refer to this Agreement as a whole and not to any particular
Article, Section, paragraph or clause of, or Exhibit or Schedule to, this
Agreement, (j) references to “the date hereof” and words of similar import shall
refer to the date of this Agreement (as first written above), (k) references to
a statute include any rules and regulations promulgated thereunder and
amendments thereto, (l) references to a notice, consent or approval to be
delivered under or pursuant to this Agreement shall mean a written notice,
consent or approval, and (m) references to “days” shall mean calendar days
unless Business Days are expressly specified. All terms defined in this
Agreement have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto, unless otherwise defined therein.

 



13



 

ARTICLE IV
SALE AND TRANSFER;
ASSUMPTION OF ASSUMED OBLIGATIONS

 

Section 4.1     Purchase and Sale of Transferred Assets. On the terms and
subject to the conditions of this Agreement, at and as of the Closing, Seller
shall (and, where applicable, Seller shall cause its Affiliates to) sell,
assign, convey, transfer and deliver to Purchaser (or, as applicable, its
designated Affiliates), and Purchaser (or, as applicable, its designated
Affiliates) shall purchase and acquire and take assignment and delivery from
Seller (or, as applicable, its Affiliates) of, all of Seller’s (or, as
applicable, its Affiliates’) right, title and interest in and to the Facility,
the Facility FF&E and the Other Facility Assets (collectively, the “Transferred
Assets”).

 

Section 4.2     Excluded Assets. The “Excluded Assets” shall include: (a) all
furniture, fixtures and equipment not located at the Facility as of the Closing,
whether or not previously used at or otherwise related to the Facility; (b) all
Contracts of Seller and its Affiliates other than those included in the Other
Facility Assets; (c) the Retained Utility Payment; (d) all proprietary
manufacturing process management systems owned or licensed by Seller or any of
its Affiliates; (e) all Intellectual Property or other intangible property owned
or licensed by Seller or any of its Affiliates; (f) all claims for and rights to
receive refunds, rebates or similar payments of Taxes relating to any taxable
period or portion thereof ending on or prior to the date of this Agreement, any
Tax incentive arrangements with an applicable Governmental Authority related to
any of the Transferred Assets, and all Tax Returns and all notes, worksheets,
files or documents relating thereto; (g) all minute books, stock ledgers and
similar corporate records of Seller or any of its Affiliates; (h) all personnel,
discipline, performance, employee compensation, medical and benefits and labor
relations records relating to employees or past employees of Seller or any of
its Affiliates; provided, however, that Seller shall make available to Purchaser
copies of such records that are required by Law to be made available to
Purchaser or are required for Purchaser to perform its obligations set forth in
Article VI; (i) any insurance policies or insurance coverage and all rights of
any nature with respect thereto (including all insurance recoveries thereunder
and rights to assert claims with respect thereto); (j) all permitting offsets,
allocations and favorable permitting credits resulting from reductions in
emissions from plant operations, closings and reductions associated with
Environmental Permits; (k) all heritage materials and memorabilia relating to
Seller, its Affiliates or the Facility; and (l) the Excluded Facility Assets.
For the avoidance of doubt, none of Seller or any of its Affiliates shall sell,
assign, convey, transfer or deliver to Purchaser or any Affiliate of Purchaser,
and neither Purchaser nor any of its Affiliates shall purchase, acquire or take
assignment or delivery of, any of the Excluded Assets.

 

Section 4.3     Replacement of Assets. Purchaser understands and agrees that it
and its applicable Affiliates are solely liable and responsible for ensuring
that it has the agreements, licenses, services, functions, policies, procedures,
tools, systems and other assets and any other agreements, licenses, services,
functions, policies, procedures, tools, systems and assets necessary to operate
and support the Facility from and after the Closing that are not included in the
Transferred Assets. Purchaser and its applicable Affiliates shall be liable and
responsible for obtaining all Permits, including all Environmental Permits,
required for the ownership of the Transferred Assets and the operation of the
Facility from and after the Closing.

 



14



 

Section 4.4     Assumed Obligations. At and as of the Closing, Purchaser shall
assume, be responsible for, waive any and all claims against Seller for, and
pay, perform and discharge (or cause its applicable Affiliates to pay, perform
and discharge) when due, the following Liabilities of Seller and its Affiliates
(collectively, the “Assumed Obligations”): (a) all Liabilities to or with
respect to the Employees to be assumed by Purchaser or its Affiliates as
provided and to the extent set forth in Article VI; (b) all Assumed
Environmental Liabilities; (c) all Taxes, fees and other amounts assessed
against or arising with respect to the Transferred Assets to the extent they
relate to any Tax period (or portion thereof) beginning on or after the date of
this Agreement; (d) any Transfer Taxes; (e) all Liabilities arising under the
Contracts included in the Transferred Assets to the extent arising on or after
the date of this Agreement; and (f) all other Liabilities to the extent relating
to the Transferred Assets other than Retained Obligations.

 

Section 4.5     Retained Obligations. Purchaser shall not assume or otherwise be
liable in respect of the following Liabilities of Seller or any of its
Affiliates, which shall be retained by Seller or any of its Affiliates, as
applicable (collectively, the “Retained Obligations”): (a) any Liabilities to or
with respect to the Employees to be retained by Seller or any of its Affiliates
as provided and to the extent set forth in Article VI; (b) any Liabilities for
Taxes imposed on Seller or any of its Affiliates arising out of, or relating to,
the Transferred Assets for any Tax period (or portion thereof) ending prior to
the date of this Agreement, except for Transfer Taxes; (c) any Liabilities to
any Governmental Authority resulting from pre-Closing Tax incentives provided to
Seller or any of its Affiliates related to any of the Transferred Assets;
(d) all Liabilities arising under the Contracts included in the Transferred
Assets to the extent arising prior to the date of this Agreement; and (e) all
Liabilities in respect of any pending or threatened Proceeding or investigation
by or before any Governmental Authority or arbitration tribunal, whether class,
individual or otherwise in nature, in law or in equity, to the extent relating
to, or arising out of, the ownership of the Transferred Assets at any time prior
to the Closing.

 

Section 4.6     Environmental Insurance and Bond.

 

(a)    Purchaser shall maintain for ten (10) years from the date of this
Agreement Pollution Legal Liability Insurance issued by an insurance carrier
with an AM Best rating of A- or better (the “Insurance Provider”), as generally
described in clause (b).

 

(b)    The policy (the “Environmental Policy”) shall: (i) be in the amount of
$25,000,000 per occurrence and in the aggregate; (ii) be subject to no less than
a $250,000 per pollution condition self-insured retention; (iii) provide
coverage for known and unknown conditions onsite and offsite for bodily injury,
property and environmental damage; and (iv) include clean-up costs for onsite
and offsite conditions. If available in the market, the policy may contain
coverage for transportation and third- party disposal sites. The coverages
described in this Section 2.6(b) are: (A) intended to describe the minimum
coverages that shall be required under the Environmental Policy; and (B) based
on the coverage descriptions set forth in certain policy indications provided by
an Insurance Provider; and (C) not intended to limit in any way Seller’s
approval rights relating to the final Environmental Policy.

 

(c)    The Environmental Policy (and any renewal or extension thereof) shall:
(i) be issued by the Insurance Provider or another financially responsible
insurance company reasonably acceptable to Seller; (ii) be written as primary
policy coverage and not contributing with or in excess of any coverage which
Seller or any of its Affiliates may carry; (iii) contain an express waiver of
any right of subrogation by the insurance company against Seller and its agents
and employees; (iv) provide a clause that Seller shall not be liable or
responsible for insurance premiums; (v) name Seller as a named insured;
(vi) otherwise be in a form acceptable to Seller in its sole and absolute
discretion; and (vii) provide that (A) such Environmental Policy shall not
(except in accordance with its terms) be canceled and shall continue in full
force and effect and (B) no changes may be made to such Environmental Policy
without Seller’s prior written approval, which approval may be granted or
withheld in Seller’s sole and absolute discretion.

 



15



 

(d)    Purchaser shall obtain a renewal of the Environmental Policy for an
additional ten (10) year period (or, with respect to all coverages, with the
exception of the new coverages, an additional five (5) year term) if (i) such
renewal policy is available at the time of renewal in the commercial insurance
market and (ii) the premium for the renewal policy is no greater than the
premium for the Environmental Policy.

 

(e)    Purchaser shall not do, or permit to be done, any act or thing upon the
Real Property (or otherwise) that will invalidate or be in conflict with any
insurance policies covering the same, including the Environmental Policy.
Purchaser shall promptly comply with all insurance underwriters, rules, orders,
regulations or requirements relating to such insurance policies, including the
Environmental Policy.

 

(f)     The fees, costs and expenses associated with the obtainment of the
Environmental Policy shall be paid by Seller and such fees, costs and expenses
will be recovered by Seller under the Operating Agreement.

 

(g)    Notwithstanding anything herein to the contrary, no insurance policies
(including the Environmental Policy) shall minimize, replace or in any way
affect Purchaser’s indemnity obligations set forth in this Agreement. Neither
the issuance of the Environmental Policy or any other insurance policy, nor the
minimum limits specified herein with respect to the Environmental Policy, shall
be deemed to limit or restrict in any way the liability of Purchaser under this
Agreement.

 

ARTICLE V
PURCHASE PRICE; PURCHASE MONEY SECURITY INTEREST

 

Section 5.1     Purchase Price; Purchase Money Security Interest.

 

(a)    At the Closing, as consideration for the Transferred Assets, Purchaser
shall assume the Assumed Obligations in accordance with Section 2.4.

 

(b)    No later than the earlier to occur of January 31, 2020 and an Event of
Default, Purchaser shall pay to Seller Twenty Million Dollars ($20,000,000) (the
“Purchase Price”). Any portion of the Purchase Price not timely paid in
accordance with the preceding sentence shall bear interest at a rate of 7.0% per
annum, with interest computed on a per annum basis of a year of three hundred
sixty (360) days and for the actual number of days (including the first but
excluding the last day) elapsed.

 



16



 

(c)    Purchaser hereby grants to Seller a continuing purchase money security
interest in and to all Transferred Assets to secure the payment of the Purchase
Price. Purchaser authorizes Seller to file such UCC financing statements (or
similar statement or instrument of registration), in form acceptable to Seller,
as Seller may from time to time reasonably determine are necessary or desirable
to establish and maintain a valid, enforceable, first priority perfected
security interest in the Transferred Assets. Purchaser will promptly execute (as
applicable) and deliver to Seller any such filing upon Seller’s request and pay
any applicable filing fees, recordation taxes and related expenses relating
thereto. Purchaser authorizes Seller to file any such financing statements (or
similar statement or instrument of registration) without the signature of
Purchaser. Purchaser agrees that Seller shall have all rights of a secured
creditor under Article 9 of the Uniform Commercial Code as in effect from time
to time in the State of New York and may exercise any other right, power or
remedy granted to Seller by this Agreement or otherwise permitted by Law, either
by suit in equity or by action at law or both.

 

Section 5.2     Allocation of Purchase Price. Seller shall prepare a schedule
illustrating the allocation of the Purchase Price and the portion of the Assumed
Obligations, if any, constituting consideration for U.S. federal income tax
purposes, among the Transferred Assets (the “Allocation Schedule”) and shall
deliver the Allocation Schedule to Purchaser within thirty (30) Business Days
following Seller’s receipt of the Purchase Price. The Parties agree, unless
otherwise required by Law, not to take any position inconsistent with the
Allocation Schedule for Tax reporting purposes.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF EACH PARTY

 

Section 6.1     Of Each Party. Each Party represents and warrants to each other
Party as follows:

 

(a)    Organization. Such Party and each Affiliate of such Party that becomes a
party to a Related Agreement is validly existing and (where such concept is
applicable) in good standing under the Laws of its jurisdiction of organization
and has all requisite corporate or other business entity power and authority to
own, lease and operate its assets and to conduct its business as currently
conducted.

 

(b)    Authorization. Such Party and each Affiliate of such Party that becomes a
party to a Related Agreement has all requisite corporate or other business
entity power and authority to execute, deliver and perform this Agreement and
its Related Agreements (in each case to the extent it is a party thereto) and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by such Party and each of its applicable Affiliates of
this Agreement and its Related Agreements (in each case to the extent it is a
party thereto) and the consummation by such Party and such Affiliates of the
transactions contemplated hereby and thereby, have been authorized by all
necessary corporate or other business entity action by such Party and by each of
its applicable Affiliates. Such Party has duly and validly executed and
delivered this Agreement and such Party and each of its applicable Affiliates
have duly and validly executed and delivered each of its Related Agreements.
Assuming the due authorization, execution and delivery of this Agreement and the
Related Agreements by the other parties hereto and thereto, this Agreement and
each Related Agreement constitutes legal, valid and binding obligations of such
Party and the Affiliates of such Party thereto, enforceable against each of them
in accordance with their respective terms, subject to the Enforceability
Limitations.

 



17



 

(c)    Governmental Consents; No Conflicts.

 

(i)            The execution, delivery and performance of this Agreement and the
Related Agreements by such Party and its applicable Affiliates do not and will
not require any Consent of or with any Governmental Authority.

 

(ii)            The execution, delivery and performance of this Agreement and
the applicable Related Agreements by such Party and its applicable Affiliates,
and the consummation of the transactions contemplated hereby and thereby by such
Persons, do not (i) violate any Law applicable to or binding on such Party or
any such Affiliate or their respective assets, (ii) violate or conflict with,
result in a breach, cancellation or termination of, constitute a default under,
result in the creation of any Lien upon any of the assets of such Party or any
such Affiliate under, or result in or constitute a circumstance that, with or
without notice or lapse of time or both, would constitute any of the foregoing
under, any Contract to which such Party or any such Affiliate is a party or by
which such Party or any such Affiliate or any of their respective assets are
bound or (iii) violate or conflict with any provision of the certificate of
incorporation or by-laws (or similar organizational documents) of such Party or
any such Affiliate.

 

(d)    Proceedings. There are no Proceedings pending or, to such Party’s
knowledge, threatened, by or against such Party or any of its Affiliates before
any Governmental Authority with respect to this Agreement or in connection with
the transactions contemplated hereby.

 

Section 6.2     No Other Seller Representations; Absence of Representations and
Warranties Regarding Transferred Assets. Except for the express representations
and warranties of Seller set forth in Section 4.1, none of Seller, its
Affiliates or any other Person has made any representation or warranty as to the
Transferred Assets, the Assumed Obligations, this Agreement or the Related
Agreements or any other documents or information made available to Purchaser by
Seller. The Transferred Assets have been inspected by Purchaser and Purchaser is
satisfied with the condition thereof. All Transferred Assets are being sold to
Purchaser on an “as is, where is” basis and with all faults, and neither Seller
nor any of its Affiliates makes any warranty or representation, express or
implied, whatsoever concerning the Transferred Assets, or the condition,
accuracy, quality, utility or completeness thereof, including the environmental
condition of the Transferred Assets, and hereby expressly disclaims any implied
warranty of merchantability or fitness for a particular purpose. Without
limiting the generality of the foregoing, Purchaser agrees that: (a) except as
expressly set forth in the Operating Agreement, neither Seller nor any of its
Affiliates shall have any liability or responsibility for the condition,
including the environmental condition, or operation of the Transferred Assets
after the Closing; and (b) Purchaser is purchasing the Transferred Assets based
solely upon its own inspection, evaluation, review and analysis, and Purchaser
assumes the entire risk associated with such inspection, evaluation, review and
analysis being incomplete or inaccurate.

 



18



 

Section 6.3     Additional Representations and Warranties of Purchaser.
Purchaser represents and warrants to Seller as follows:

 

(a)    Organization. Purchaser and each Affiliate of Purchaser that is a party
to a Related Agreement is validly existing and (where such concept is
applicable) in good standing under the Laws of the State of Delaware and the
State of Ohio.

 

(b)    Financing.

 

(i)            Schedule 4.3(b)(i) sets forth a true and complete list of the
equity commitment letters executed as of the date of this Agreement by Purchaser
and the sources of equity named therein (the “Existing Equity Commitment
Letters” and the sources of such equity the “Existing Equity Financing
Sources”), pursuant to which the Existing Equity Financing Sources have
committed, subject to the terms and conditions set forth in the Existing Equity
Commitment Letters, to provide to Purchaser (directly or indirectly) equity
financing (the “Existing Equity Financing”), in each case for the purposes of
funding the transactions contemplated by this Agreement and related fees and
expenses and, to the extent applicable, the Purchaser’s post-Closing operations.
Purchaser has delivered to Seller true and complete copies of the Existing
Equity Commitment Letters (subject to redaction of any fees set forth therein).

 

(ii)            The Financing Commitment Letters have not been amended,
modified, supplemented, terminated or withdrawn in any way. No such amendment,
modification, supplement, termination or withdrawal is contemplated. Except for
the Financing Commitment Letters, there are no Contracts or other understandings
(whether oral or written) or commitments to enter into Contracts or other
understandings (whether oral or written) to which Purchaser or any of its
Affiliates is a party related to the Financing other than as expressly contained
in the Financing Commitment Letters. Any and all commitment fees or other fees
in connection with the Financing Commitment Letters that are payable on or prior
to the date hereof have been paid by or on behalf of Purchaser.

 

(iii)            The Financing Commitment Letters are (A) the legal, valid and
binding obligation of Purchaser and, to Purchaser’s knowledge, each of the other
parties thereto, (B) enforceable in accordance with their terms against
Purchaser and, to Purchaser’s knowledge, each of the other parties thereto,
subject to the Enforceability Limitations, and (C) in full force and effect. No
event has occurred that, with or without notice, lapse of time, or both, would
or would reasonably be expected to constitute a default or breach under any
Financing Commitment Letter on the part of Purchaser, or, to Purchaser’s
knowledge, any of the other parties thereto, or result in the failure of any
condition precedent under any Financing Commitment Letter to be satisfied.
Purchaser has no reason to believe that any of the conditions to the Financing
will not be satisfied or that the Financing will not be made available to
Purchaser as of the Closing. There are no conditions precedent or other
contingencies related to the funding of the full amount of the Financing
(including any subsequent approval) other than as expressly set forth in the
Financing Commitment Letters, and the Financing Commitment Letters do not
provide that the parties thereto may impose additional conditions or other
contingencies to such funding. In addition, the Equity Commitment Letters
expressly provide that Seller is an intended third-party beneficiary thereof to
the extent provided therein and that, subject to the terms hereof and thereof,
Seller will have the right to specifically enforce or cause the enforcement of
the provisions thereof to the extent provided herein and therein.

 



19



 

(c)            Capitalization. Schedule 4.3(c) correctly and completely sets
forth the authorized, issued and outstanding share of capital stock or other
equity interests of Purchaser and the record, legal and beneficial ownership
thereof (collectively, the “Purchaser Shares”). The Purchaser Shares are duly
authorized, validly issued, fully-paid and non-assessable. The Purchaser Shares
are held beneficially and of record as set forth on Schedule 4.3(c), free and
clear of any Liens and restrictions on transfer (other than restrictions on
transfer under applicable securities Laws), were offered, issued, sold and
delivered in compliance with all applicable Laws governing the issuance of
securities and were not issued in violation of (or subject to) any preemptive
rights (including any preemptive rights set forth in the organizational
documents of Purchaser), rights of first refusal or offer or other similar
rights. Except for the Purchaser Shares, Purchaser does not have any outstanding
(i) capital stock, membership interests, other share capital, equity or
ownership interest or other security or (ii) (A) securities (including debt
securities) directly or indirectly convertible into or exchangeable or
exercisable for any equity or securities containing any profit participation
features, (B) any rights, warrants or options directly or indirectly to
subscribe for or to purchase any equity or securities containing any profit
participation features, or to subscribe for or to purchase any securities
(including debt securities) convertible into or exchangeable or exercisable for
any equity or securities containing any profit participation features, (C) any
share appreciation rights, phantom share rights, other rights the value of which
is linked to the value of any securities or interests referred to in clauses
(A) through (B) or other similar rights or (D) any securities (including debt
securities) issued or issuable with respect to the securities or interests
referred to in clauses (A) through (C) in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization.
Purchaser does not own or have any right to acquire any equity or equity
equivalents of any other Person.

 

(d)            Solvency. After giving effect to the transactions contemplated by
this Agreement, Purchaser will be Solvent at Closing. For purposes hereof,
“Solvent”, when used with respect to Purchaser, means that, as of any date of
determination: (i) the amount of the “fair saleable value” of the assets of
Purchaser will, at Closing, exceed the sum of (A) the value of all “liabilities
of such entity, including a reasonable estimate of the amount of all contingent
and other liabilities,” as of Closing, as such quoted terms are generally
determined in accordance with applicable Laws governing determinations of the
insolvency of debtors, and (B) the amount that will be required to pay the
liabilities of Purchaser on its existing debts (including a reasonable estimate
of the amount of all contingent and other liabilities) as such debts become
absolute and mature; (ii) Purchaser will not have, as of Closing, an
unreasonably small amount of capital for the operations of the businesses in
which it is engaged; and (iii) Purchaser will be able to pay its liabilities,
including contingent and other liabilities, as they mature. For purposes of this
definition, “not have an unreasonably small amount of capital for the operation
of the businesses in which it is engaged” and “able to pay its liabilities,
including contingent and other liabilities, as they mature” means that Purchaser
will be able to generate enough cash from operations, asset dispositions or
refinancing, or a combination thereof, to meet its obligations as they become
due.

 



20



 

(e)            Compliance with Laws. Purchaser is in compliance with all
applicable Laws, including all anti-corruption, anti-bribery, export control,
import control and economic sanctions Laws of the United States and any other
relevant jurisdiction.

 

(f)            Independent Investigation; Environmental Matters.

 

(i)            Purchaser has conducted its own independent investigation,
analysis, and evaluation to the full satisfaction of Purchaser of the
Transferred Assets and the Assumed Obligations and of the physical nature and
condition, including the environmental condition, of the Facility. Purchaser
acknowledges and agrees that: (A) in making the decision to enter into this
Agreement and the Related Agreements and to consummate the transactions
contemplated by this Agreement and the Related Agreements, Purchaser has relied
solely upon its own investigation, analysis and evaluation and the express
representations and warranties of Seller set forth in Section 4.1; (B) except
for the express representations and warranties of Seller set forth in
Section 4.1, none of Seller, its Affiliates or any other Person has made any
representations or warranty as to the Transferred Assets, the Assumed
Obligations, this Agreement or the Related Agreements, including with respect to
(1) merchantability or fitness for any particular use or purpose, (2) the
operation of the Facility or the ownership of the Transferred Assets, in each
case by Purchaser after the Closing, (3) the accuracy or completeness of any
information, written or oral, relating to the Transferred Assets or the Assumed
Obligations or (4) regarding the physical nature and condition, including the
environmental condition, of the Facility or the compliance status with
applicable Environmental Laws of any and all equipment, processes, or operations
at, on or in the Facility; and (C) Purchaser has not relied on any
representations or warranties of any nature made by or on behalf of or imputed
to Seller, any of its Affiliates or any other Person. Purchaser confirms to
Seller that Purchaser is sophisticated and knowledgeable about the Transferred
Assets, the Assumed Obligations, the Related Agreements and the relevant
industries and is capable of evaluating the matters set forth above.

 

(ii)            Without limiting the foregoing, Purchaser acknowledges that:
(A) Seller has informed Purchaser that the Facility may contain asbestos
insulation and other asbestos-containing material (“ACM”), surfaces coated with
lead-based paint (“LBP”), or surfaces including portions of the roof containing
imbedded lead material (“ILM”); (B) the Facility includes the Improvements,
which may be subject to regulation or compliance under Environmental Laws or
under any other federal, state or local Laws, including those governing health
and safety; (C) the Facility may contain Debris and Purchaser, and not Seller,
shall be solely liable and responsible for the proper management and disposal of
such Debris; and (D) the Real Property may contain wetlands and woodlands that
may be subject to regulation under applicable Law, including Environmental Laws.
After the Closing, Purchaser acknowledges and agrees that Purchaser will be
solely liable and responsible for, and Seller will have no further obligation
regarding, (1) the presence, condition, maintenance, handling, repair, removal,
abatement or disposal of any ACM, LBP, or ILM at the Facility or (2) the
presence, use, condition, operation, modification, removal, disposal,
replacement, repair of or compliance with, Environmental Laws or any other
federal, state or local Laws, including those governing health and safety,
relating to the Transferred Assets, including any remediation or cleanup of any
environmental conditions on, under, in, or migrating from the Facility in
connection therewith.

 



21



 

(g)            Workhorse Agreements. The Workhorse Agreements are the only
Contracts to which Purchaser is a party with Workhorse or any of Workhorse’s
Affiliates. Each Workhorse Agreement is in full force and effect and constitutes
a legal, valid and binding obligation of Purchaser and is enforceable against
Purchaser in accordance with its terms, subject to the Enforceability
Limitations. Purchaser has performed in all respects the obligations required to
be performed by Purchaser under each of Workhorse Agreement and is not in breach
or default under any Workhorse Agreement (nor would be with or without notice or
lapse of time, or both), and Workhorse is not in breach or default thereunder
(nor would be with or without notice or lapse of time, or both).

 

(h)            No Other Contracts. Other than the Workhorse Agreements and
except as set forth on Schedule 4.3(h), Purchaser is not a party to any other
Contract.

 

ARTICLE VII
POST-CLOSING COVENANTS

 

Section 7.1     Seller Names.

 

(a)    Purchaser acknowledges that the Seller Names are and shall remain the
property of Seller or its respective Affiliates and that nothing in this
Agreement shall transfer or license, or shall operate as an agreement to
transfer or license, any right, title or interest in the Seller Names to
Purchaser or any Affiliate of Purchaser.

 

(b)    Purchaser acknowledges and agrees that it is expressly prohibited from
making any use of the Seller Names and shall, at its own expense and as soon as
practicable, but in no event later than sixty (60) days after the date of the
termination of the Operating Agreement, remove Seller Names from all Transferred
Assets.

 

(c)    Purchaser shall indemnify the Seller Indemnified Parties against, be
liable to the Seller Indemnified Parties for and hold each Seller Indemnified
Party harmless from, any and all Losses incurred or suffered by each Seller
Indemnified Party to the extent arising out of use of the Seller Names by
Purchaser or any of its Affiliates. Notwithstanding anything in this Agreement
to the contrary, Purchaser hereby acknowledges that in the event of any breach
or threatened breach of this Section 5.1, Seller and its Affiliates, in addition
to any other remedies available to them, shall be entitled to a preliminary
injunction, temporary restraining order or other equivalent relief restraining
Purchaser or any of its Affiliates from any such breach or threatened breach.

 

Section 7.2     Taxes.

 

(a)    After the Closing, Seller and Purchaser shall reasonably cooperate in
preparing and filing all Tax Returns to the extent such filing requires one
Party to provide necessary information, records and documents relating to the
Transferred Assets to the other Party. Seller and Purchaser shall cooperate in
the same manner in defending or resolving any audit, examination or litigation
relating to Taxes. Purchaser shall deliver to Seller drafts of any Tax Returns
with respect to the Transferred Assets for any Tax period (or portion thereof)
ending prior to the date of this Agreement at least thirty (30) days prior to
the due date for filing any such Tax Returns, and shall incorporate all
reasonable comments as are provided by Seller in writing prior to the due date
for filing such Tax Return. Purchaser shall not settle, compromise or otherwise
resolve any audit, examination or litigation relating to Taxes for any Tax
period (or portion thereof) ending prior to the date of this Agreement without
Seller’s prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed).

 



22



 

(b)    All real estate, personal property and similar ad valorem Taxes and, more
generally, all Taxes which accrue with the passage of time that relate to the
Transferred Assets and are applicable to periods beginning before the date of
this Agreement and ending on or after the date of this Agreement shall be
prorated based on the number of days in such period that occur before the date
of this Agreement, on the one hand, and the number of days in such period that
occur on or after the date of this Agreement, on the other hand, with the amount
of such Taxes allocable to the portion of the period ending before the date of
this Agreement being the responsibility of Seller and the remainder being the
responsibility of Purchaser. All other Taxes for such periods shall be allocated
based on an interim closing of the books as of the end of the day immediately
preceding the date of this Agreement, with the amount of such Taxes allocable to
the portion of the period ending before the date of this Agreement being the
responsibility of Seller and the remainder being the responsibility of
Purchaser.

 

(c)    Purchaser shall pay the cost of all sales, use, transfer, real property
transfer, value added, recording, registration, stamp, stamp duty or similar
Taxes and fees and all formalities and recording costs, arising out of the
transfer of the Transferred Assets pursuant to this Agreement and all costs and
expenses incurred in connection with the transferring and recording of title to
the Transferred Assets (collectively, “Transfer Taxes”). The Tax Returns
relating to such Transfer Taxes shall be timely prepared by the Party legally
obligated to make such filing. Seller and Purchaser agree to cooperate with each
other in connection with the preparation and filing of such Tax Returns, in
obtaining all available exemptions from such Transfer Taxes and in timely
providing each other with resale certificates and any other documents necessary
to satisfy any such exemptions.

 

(d)    Purchaser agrees to give written notice to Seller of the receipt of any
written notice by Purchaser or any of its Affiliates that involves the assertion
of any claim for Taxes or the commencement of any proceeding or audit with
respect to Taxes for which Seller could have an indemnification obligation
pursuant to this Agreement. Seller shall be entitled to participate fully in the
defense of any such claim and to employ counsel of its choice for such purpose
and Purchaser or any of its Affiliates shall obtain the prior written consent of
Seller (not to be unreasonably withheld, conditioned or delayed) before entering
into any settlement, compromise or other resolution of a claim or ceasing to
defend such claim.

 

(e)    Any refunds (or credits for overpayment) of Taxes, including any interest
received from a Governmental Authority thereon, attributable to any Tax period
(or portion thereof) ending before the date of this Agreement shall be for the
account of Seller. Within ten (10) days of any receipt by Purchaser or any of
its Affiliates of any such refund (or credit for overpayment), Purchaser shall
pay over any such refund (or the amount of any such credit), including any
interest thereon, to Seller.

 

(f)     Purchaser and its Affiliates shall not amend any Tax Returns, file any
Tax Returns in a jurisdiction where Seller has not historically filed Tax
Returns, initiate discussions or examinations with any Tax authority, or make
any voluntary disclosures, in each case with respect to the Transferred Assets
for any Tax period (or portion thereof) ending prior to the date of this
Agreement.

 



23



 

Section 7.3     Additional Environmental Matters.

 

(a)    Purchaser acknowledges that Seller may need continued access to the
Facility to confirm compliance by Purchaser with Purchaser’s environmental
covenants and obligations related to the Facility (“Seller’s Confirmations”).
Purchaser hereby grants to Seller an irrevocable access easement on to, over and
under the Facility for the purpose of completing Seller’s Confirmations after
the date of this Agreement. Seller’s Confirmations may include reporting or
discussing environmental issues related to the Facility with the appropriate
Governmental Authority. Purchaser will provide Seller with all keys, access
codes or other items required to access the Facility and with all reasonable
cooperation in Seller’s Confirmations and remediation, if any, including the
prompt removal or relocation of vehicles on the Facility. Purchaser shall not
disturb, impact, or interfere with any remedial system(s), including any
engineering control(s) or barrier(s) or institutions controls, such as deed
notices or restrictive covenants, which Seller has implemented, installed,
constructed or recorded or will implement, install, construct or record at, in,
or on the Facility or that affect the Facility. Purchaser shall grant to Seller,
and cooperate with Seller in obtaining, any requisite approvals, consent,
waivers, permits or deed notifications/restrictions which may be required to
complete Seller’s Confirmations. Seller shall exercise reasonable efforts to
minimize the interference with Purchaser’s operations upon the Facility, and
will indemnify, defend and hold Purchaser harmless from and against any damage
caused to the Facility as a direct result of Seller’s presence on the Facility
to perform Seller’s Confirmations.

 

(b)    Purchaser shall notify Seller immediately, but in no event more than two
(2) Business Days, of any such disturbance, impact, or interference with such
remedial system(s), including any engineering control(s) or barrier(s) or
institutions controls, such as deed notices or restrictive covenants, which
occurs at, in or on the Facility. For the avoidance of doubt, Purchaser shall be
solely liable and responsible for any costs to remedy such disturbance, impact
or interference with such remedial system(s).

 

(c)    From and after the Closing, Purchaser shall not, and shall cause its
Affiliates not to, (i) make use of groundwater at, in or under the Facility by
any person or entity for any purpose, including potable and non-potable uses or
(ii) “treat,” “store” or “dispose” of any “hazardous substances,” “hazardous
wastes” or “toxic substances” as those terms are defined under CERCLA, RCRA or
TSCA, or under other similar Law, on, at or below the Facility, and shall
maintain generator-only status, provided, that Purchaser may (A) accumulate such
substances or wastes as allowed under applicable Environmental Laws for off-site
treatment, off-site storage or off-site disposal, and (B) use commercial
products on-site which may contain such substances.

 

(d)    From and after the Closing, any and all discarded materials located on or
under the surface of the Facility, including building materials from demolition
activities; domestic and industrial trash; tires; automotive parts; used
containers which held materials such as paint, antifreeze, gasoline and other
household substances; materials painted with lead-based paints or otherwise;
wood, and other materials which may have been painted with lead-based paints;
roof shingles and other building materials which may contain asbestos-containing
materials (collectively, “Debris”) or soil management and surface water or
groundwater management required or necessary because of excavation, demolition
or soil disturbance related to the use, operations, development, excavation,
grading, construction or demolition, at, in, on or below the Facility shall be
the sole obligation and liability of Purchaser. Such soil or Debris management
and surface water or groundwater management may include in-place management,
excavation, sediment and erosion control and disposal or other soil and Debris
management options which are allowed or required under applicable Environmental
Laws.

 



24



 



(e)    Purchaser, its successors, assigns and tenants shall only use the
Facility for industrial uses or those commercial uses that do not require
investigation or remediation of the Facility to residential cleanup criteria
under applicable Law. Purchaser acknowledges and agrees that the Facility may
not be used for residential uses or any commercial use that requires remediation
to a residential cleanup criteria. Purchaser further acknowledges and agrees
that any site modifications required at, in, on or below the Facility to
accommodate such uses (including without limitation, soil or Debris management
and surface water or groundwater management and any other matters relating to
the use, operations, development, excavation, grading, construction or
demolition at the Facility) is the sole obligation and liability of Purchaser
(or the owner of the Facility at the time of such activities) and will be
conducted at Purchaser’s sole expense.

 

(f)     Purchaser shall manage any utility lines or piping, including any
sanitary or storm sewers, any gas, water, electrical or any other gas, water or
electrical utility lines or piping, and any such materials that may be included
therein, and any and all management of any septic systems, and any such
materials that may be included therein, which may be present at or below the
Facility which management may be required or necessary to properly maintain the
Facility or because of excavation, demolition or soil disturbance related to
future use, development or construction at or of the Facility, is the sole
obligation and liability of Purchaser or the owner of the Facility at the time
of such activities.

 

(g)    Purchaser acknowledges and agrees that a portion of the Real Property
being conveyed pursuant to this Agreement and the Quit Claim Deed is subject to
the activity and use limitations and to the rights of access set forth in the
Environmental Covenant, and that the Notice of Acknowledgement of Environmental
Covenants being delivered at the Closing shall constitute the notice required to
be delivered under Section 7 of the Environmental Covenant. Purchaser agrees to
notify the Ohio Environmental Protection Agency and the United States
Environmental Protection Agency within thirty (30) days after the date of this
Agreement, which notice shall include (i) the name, address and telephone number
of Purchaser, (ii) a copy of the Quit Claim Deed, (iii) a legal description of
the Real Property, (iv) a survey map of the Real Property, (v) the date of this
Agreement and (vi) a written acknowledgment by Purchaser that it is bound by the
Environmental Covenant. From and after the Closing, Purchaser shall constitute
the “Owner” under the Environmental Covenant, and Purchaser shall, and shall
cause any subsequent transferee of any interest in the Restricted Area to,
perform all obligations and comply with all requirements applicable to “Owner”
set forth therein, including those set forth in Section 7 of the Environmental
Covenant with respect to any subsequent conveyance of any interest in the
Restricted Area.

 



25



 

(h)    Purchaser acknowledges and agrees that a portion of the Real Property
being conveyed pursuant to this Agreement and the Quit Claim Deed is subject to
the activity and use limitations and to the rights of access set forth in the
BUSTR Covenant. Purchaser acknowledges and agrees that the BUSTR Covenant is
binding upon Purchaser and runs with the land and that the Quit Claim Deed shall
include a notification substantially in the form provided in Section 9 of the
BUSTR Covenant. Purchaser agrees to notify Seller and State of Ohio, Division of
the State Fire Marshal, Bureau of Underground Storage Tank Regulations (“BUSTR”)
within thirty (30) days after the date of this Agreement, which notice shall
include (i) the name, address and telephone number of Purchaser, (ii) a copy of
the Quit Claim Deed, (iii) a legal description of the Real Property, (iv) a
survey map of the Real Property, and (v) the date of this Agreement. From and
after the Closing, Purchaser shall constitute the “Owner” under the BUSTR
Covenant, and Purchaser shall, and shall cause any subsequent transferee of any
interest in the Restricted Area to, perform all obligations and comply with all
requirements applicable to “Owner” set forth therein, including those set forth
in Section 9 of the BUSTR Covenant with respect to any subsequent conveyance of
any interest in the Restricted Area.

 

Section 7.4     Relocation of Excluded Assets. All Excluded Facility Assets may
be removed at any time within six (6) months after the date of this Agreement
(the “Removal Period”) by Seller or its Affiliates or any of their respective
Representatives, but without any obligation on the part of Seller, its
Affiliates or any removing party to replace any item so removed. Seller hereby
reserves unto itself and its Affiliates and their respective authorized
Representatives a right of entry onto the Facility at reasonable times and
within the Removal Period to effect such removal, after at least twenty-four
(24) hours’ prior notice to Purchaser. Such third-party Representatives or
Seller will carry appropriate general liability insurance coverage addressing
the work to be engaged with respect to the relocation of the Excluded Facility
Assets, and, at Purchaser’s request, shall provide Purchaser or its Affiliates
with a certificate of insurance naming Purchaser as an additional insured.

 

Section 7.5     Post-Closing Financial Monitoring.

 

(a)    Purchaser shall use its reasonable efforts to, and Purchaser shall cause
each of its Affiliates to use their respective reasonable efforts to, take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable to arrange, obtain as promptly as practicable
following the date of this Agreement to consummate financing (whether equity or
debt) equal to at least $450,000,000 in the aggregate (collectively, the
“Required Financing”). In furtherance of the foregoing, Purchaser shall be
permitted, without Seller’s prior written consent, to provide a copy of this
Agreement in a virtual data room established in connection with obtaining the
Required Financing to potential sources of the Required Financing and their
Representatives; provided, that (i) no such potential sources of the Required
Financing or any of their Representatives are Seller Competitors, (ii) such
potential sources of the Required Financing have entered into a customary
non-disclosure agreement with Purchaser or its Affiliates and (iii) the virtual
data room settings do not allow the potential sources of the Required Financing
or any of their Representatives to download or print such copy.

 

(b)    For purposes of this Agreement: (i) any and all additional equity
commitment letters obtained by Purchaser after the date of this Agreement shall
be “Additional Equity Commitment Letters;” (ii) any and all debt commitment
letters obtained by Purchaser after the date of this Agreement shall be “Debt
Commitment Letters;” (iii) the sources of equity financing identified in any
Additional Equity Commitment Letters shall be “Additional Equity Financing
Sources;” (iv) the sources of debt financing identified in any Debt Commitment
Letters shall be “Debt Financing Sources;” (v) any and all such additional
equity financing shall be the “Additional Equity Financing;” and (vi) any and
all such debt financing shall be the “Debt Financing.”

 



26



 

(c)    Purchaser shall provide prompt (but in any event not later than
twenty-four (24) hours after execution) written notice of any Additional Equity
Commitment Letters or Debt Commitment Letters, including a true and complete
copy of such Additional Equity Commitment Letters or Debt Commitment Letters, as
applicable.

 

(d)    Purchaser shall keep Seller informed of the status of its efforts to
arrange the Required Financing with a frequency and level of detail as may be
reasonably requested by Seller. Without limiting the foregoing, Purchaser shall:
(i) provide prompt (but in any event not later than twenty-four (24) hours after
such occurrence) written notice of: (A) any material breach or default by any
party to, or material dispute among parties to, any Financing Commitment Letter,
(B) receipt of any written notice or other written communication from any
Financing Source with respect to any breach, default, termination or repudiation
of any Financing Commitment Letter by any party thereto, (C) if for any reason
any portion of the Required Financing becomes unavailable on the terms and
conditions contemplated in the Financing Commitment Letters; and (ii) promptly
furnish to Seller a copy of any consent, amendment, supplement, modification,
assignment, notice or communication relating to the Required Financing.

 

(e)    Purchaser shall use reasonable efforts to: (i) obtain and consummate the
Financing on the terms and conditions described in the Financing Commitment
Letters; (ii) maintain in effect the Financing Commitment Letters;
(iii) negotiate definitive agreements with respect thereto on terms and
conditions contemplated by the Financing Commitment Letters, and execute and
deliver to Seller a copy of any material definitive agreements promptly
following such execution; (iv) promptly pay all commitment or other fees and
amounts that become due and payable under or with respect to the Financing
Commitment Letters as they become due and payable; (v) satisfy on a timely basis
(or obtain a waiver of) all conditions to funding applicable to Purchaser under
the Financing Commitment Letters; (vi) consummate the Financing contemplated by
the Financing Commitment Letters at or prior to January 31, 2020 on the terms
and conditions set forth in the Financing Commitment Letters; and (vii) enforce
its rights under the Financing Commitment Letters, including seeking specific
performance by the parties thereunder.

 

(f)     If all conditions to the Financing Sources’ obligations under the
Financing Commitment Letters have been satisfied, or upon funding will be
satisfied, Purchaser shall use its reasonable efforts to, and Purchaser shall
cause each of its Affiliates to use their respective reasonable efforts to,
cause the Financing Sources and the other Persons providing such Financing to
fund no later than January 31, 2020 the Required Financing (including by taking
enforcement action, including seeking specific performance, to cause such
Persons providing such Financing to fund the financing required to pay all of
Purchaser’s obligations in full under this Agreement in respect of the Purchase
Price (including any applicable interest accrued thereon), the Operating
Agreement and otherwise operate the Facility). Purchaser shall not, without the
prior written consent of Seller (in its sole and absolute discretion), consent
or agree to any amendment, supplement or modification to or assignment of, or
any waiver of any provision under, (A) the Equity Commitment Letters or the
definitive agreements relating to the Equity Financing, or (B) the Debt
Commitment Letters or the definitive agreements relating to the Debt Financing
if, solely in the case of this clause (B), such consent, amendment, supplement,
modification or assignment would (x) reduce the aggregate amount of the Debt
Financing (it being understood that the Debt Financing may be reduced so long as
the Equity Financing is increased by a corresponding amount) or (y) impose new
or additional conditions to the Debt Financing or otherwise expand, amend or
modify the Debt Financing in a manner that would reasonably be expected to
(1) prevent, impede or delay the consummation of the transactions contemplated
by this Agreement, or (2) adversely impact in any material respect the ability
of Purchaser to enforce its rights against the other parties to the Debt
Commitment Letters.

 



27



 

(g)    If the Financing Commitment Letters are amended, replaced, supplemented
or otherwise modified, including as a result of obtaining Additional Equity
Commitment Letters or Debt Commitment Letters in accordance with this
Section 5.5, or if Purchaser substitutes other financing for all or a portion of
the Financing in accordance with this Section 5.5, as applicable, Purchaser
shall comply with its covenants in this Section 5.5 with respect to the
Financing Commitment Letters as so amended, replaced, supplemented or otherwise
modified and with respect to such other financing to the same extent that
Purchaser would have been obligated to comply with respect to the Financing.

 

(h)    Nothing in this Section 5.5 shall require Seller, any of its Affiliates
or any of its or their respective Representatives to: (i) provide any
cooperation to the extent it would interfere unreasonably with the business or
operations of Seller, any of its Affiliates or any of its or their respective
Representatives; (ii) enter into any agreement, document or instrument in
connection with the Required Financing; (iii) provide any cooperation or take
any action, that, in the reasonable judgment of Seller, could cause Seller, any
of its Affiliates or any of its or their respective Representatives to incur any
actual or potential material liability; (iv) provide any cooperation, or take
any action, that, in the reasonable judgment of Seller, would result in a
violation of any confidentiality arrangement or material agreement or the loss
of any attorney-client or other similar privilege; (v) make any representation
or warranty in connection with the Required Financing or the marketing or
arrangement thereof; (vi) prepare or deliver any financial statements or other
financial information; (vii) provide any cooperation, or take any action, that
would cause any representation or warranty in this Agreement to be breached or
any condition to the Closing set forth in this Agreement to fail to be
satisfied; or (viii) provide any cooperation, or take any action, following the
Closing.

 

(i)     If Seller, its Affiliates or any of their respective Representatives
reasonably expects to incur any fees, costs or expenses (including reasonable
fees, costs or expenses of counsel, accountants or other advisors) in connection
with any of their cooperation or assistance with respect to the Required
Financing or the provision of any information utilized in connection therewith,
Seller shall provide notice to Purchaser of its good faith estimate of such
fees, costs and expenses. Following receipt of such notice, Purchaser shall
promptly provide Seller with notice that Purchaser (i) agrees to reimburse
Seller, its Affiliates and their respective Representatives for any and all such
fees, costs and expenses, in which case Purchaser shall from time to time,
promptly upon request by Seller, reimburse Seller, any of its Affiliates or any
of its or their respective Representatives for any and all such fees, costs or
expenses actually incurred by any of them or (ii) declines to reimburse Seller,
its Affiliates and their respective Representatives for such fees, costs and
expenses, in which case Seller, its Affiliates and their respective
Representatives shall be excused from providing cooperation or assistance with
respect to the Required Financing or providing any information to be utilized in
connection therewith.

 



28



 

(j)     Purchaser hereby covenants and agrees that all presentations, memoranda,
offering documents or any other marketing or similar documents prepared in
connection with the Required Financing shall (i) contain all necessary
disclosures reflecting Purchaser or one or more of its Affiliates as the
obligor(s) and (ii) contain disclosures, representations and disclaimers
necessary to exculpate Seller, any of its Affiliates or any of its or their
respective Representatives with respect to any liability related to the contents
or use thereof by the recipients thereof.

 

(k)    Purchaser hereby covenants and agrees that, from the Closing and
throughout the two (2) year period following the Closing (unless otherwise
determined by Seller), Purchaser shall, on the fifteenth (15th) Business Day of
each month, provide to Seller (i) a thirteen (13) week forecasted statement of
cash inflows and outflows with a level of detail as may reasonably be requested
by Seller and (ii) an unaudited forecast of its income statement, balance sheet
and statement of cash flows for the following forty-eight (48) months (the
information described in clauses (i) and (ii), the “Purchaser’s Forecasted
Financials”). Purchaser will prepare, or cause to be prepared, the Purchaser’s
Forecasted Financials in accordance with Generally Accepted Accounting
Principles and will include a forecast of Purchaser’s compliance with any debt
covenants, including liquidity and leverage metrics, then in place.

 

(l)    If, at any time from the Closing and throughout the reporting period
contemplated by Section 5.5(k), Seller has reasonable concerns regarding
Purchaser’s ability to meet its short-term or long-term cash flow needs based on
the Purchaser’s Forecasted Financials, Purchaser hereby covenants and agrees to
promptly provide to Seller any other financial information that Seller
reasonably requests from time to time to assess the ongoing financial condition
of the Purchaser.

 

(m)   If, at any time from the Closing and throughout the reporting period
contemplated by Section 5.5(k), Purchaser receives any notice of any breach or
default under any of the Workhorse Agreements, Purchaser hereby covenants and
agrees to promptly (and in any event within two (2) Business Days) provide to
Seller a copy of any such notice and to, thereafter, keep Seller reasonably
apprised of the status or resolution thereof.

 



29



 

Section 7.6     Press Lease.

 

(a)    Purchaser hereby covenants and agrees that, from the Closing and until
Seller either removes or causes to be removed or transfers title to the
equipment contemplated by the Press Lease (the “Covered Equipment”) to
Purchaser, Purchaser shall:

 

(i)              not use, operate, relocate or disassemble the Covered Equipment
without the express written consent of Seller;

 

(ii)             leave all notices, marks and coverings on the Covered Equipment
intact and allow Seller and the Press Lease Owner access to the Facility to
place any additional notices, marks or coverings on the Covered Equipment as
necessary;

 

(iii)            not advertise, represent or hold the Covered Equipment out as
its own;

 

(iv)            not grant or permit any person to grant any lien on the Covered
Equipment;

 

(v)             to the extent an “all assets of the debtor,” “all property” or
similar blanket lien on the assets of the Facility is granted to a lender to
Purchaser, ensure that the Covered Equipment is expressly excluded from such
grant of security;

 

(vi)           store the Covered Equipment in accordance with applicable Law and
safety requirements and consistent with Seller’s past practices;

 

(vii)           permit Seller, its agents, potential buyers of the Covered
Equipment and the Press Lease Owner access to the Facility to perform visual
inspections of and regular maintenance on the Covered Equipment;

 

(viii)          permit Seller, its agents, the Press Lease Owner, its agents and
any buyer of the Covered Equipment access to the Facility to remove, disassemble
or relocate the Covered Equipment, and Purchaser shall use best efforts not to
interfere with such removal, disassembly or relocation;

 

(ix)            maintain insurance policies provided by an insurer rated at
least A-minus or better by A.M. Best & Company (or any successor rating agency
of comparable stature) covering the Covered Equipment and, upon Seller’s
request, provide proof of such insurance policies, each in a form acceptable to
Seller in its sole and absolute discretion;

 

(x)             indemnify the Seller Indemnified Parties against, be liable to
the Seller Indemnified Parties for and hold each Seller Indemnified Party
harmless from, any and all Losses incurred or suffered by each Seller
Indemnified Party relating to the storage of the Covered Equipment by Purchaser,
and, if the Seller determines, in its sole and absolute discretion, that it is
necessary to perform any repairs on the Covered Equipment, Purchaser will either
(i) arrange for the Covered Equipment to be repaired, which arrangement shall be
acceptable to Seller in its sole discretion, or (ii) allow Seller unlimited
access to the Facility and Covered Equipment in order to arrange the required
repairs.

 

(b)    Seller hereby reserves unto itself and its Affiliates and their
respective authorized Representatives a right of entry onto the Facility at
reasonable times after the date of this Agreement to effect the removal of the
Covered Equipment, after at least five (5) Business Days’ prior notice to
Purchaser. Such third-party Representatives or Seller will carry appropriate
general liability insurance coverage addressing the work to be engaged with
respect to the removal of the Covered Equipment, and, at Purchaser’s request,
shall provide Purchaser or its Affiliates with a certificate of insurance naming
Purchaser as an additional insured. If Seller removes or causes to be removed
the Covered Equipment from the Facility, Seller shall reimburse Purchaser for
reasonable repairs to the floor of the Facility caused by such removal (as
reasonably approved by Seller in advance of any such repair undertaking by
Purchaser).

 



30



 

(c)    Purchaser may, during the sixty (60) day period following the date of
this Agreement, request the ability to sublease the Covered Equipment, subject
to the following conditions:

 

(i)              Purchaser shall deliver written notice to Seller of its intent
to sublease the Covered Equipment;

 

(ii)             Purchaser and Seller shall enter into a sublease agreement
regarding the Covered Equipment in a form required by the Press Lease and
reasonably acceptable to Seller and Purchaser (the “Sublease”); and

 

(iii)            Purchaser shall comply with the obligations of a sublessee
pursuant to the terms of the Press Lease.

 

(d)    For the avoidance of doubt, Purchaser shall comply at all times with the
requirements of Sections 5.6(a) and (b), unless the terms of the Sublease
explicitly contemplate otherwise.

 

Section 7.7     Facility Lease Option. Purchaser hereby covenants and agrees
that from the date of this Agreement until April 1, 2020, Seller shall have an
irrevocable option, freely transferable to its Affiliates, (the “Facility
Option”) to lease pursuant to a lease agreement (the “Facility Option Lease”)
the approximately 400,000 square foot portion of the Facility described in
Schedule 5.7 hereto (the “Optioned Facility Space”) on the following terms:

 

(a)    the initial term shall be up to seven (7) years and five (5) months as
determined by Seller in its sole and absolute discretion from the effective date
of the Facility Option Lease (the “Initial Facility Option Lease Term”). During
the Initial Facility Option Lease Term, Seller’s occupation and use of the
Optioned Facility Space pursuant to the Facility Option Lease shall be on a
rent-free basis, provided that Seller shall be responsible for (i) the
maintenance of reasonable insurance policies covering its operations on the
Optioned Facility Space and naming Purchaser as an additional insured and
(ii) Seller’s pro rata portion of all public and private utilities furnished to
the Optioned Facility Space;

 

(b)    Seller shall be entitled in its sole and absolute discretion to make any
alterations, additions, improvements or other changes to the Optioned Facility
Space (the “Optioned Facility Space Improvements”);

 

(c)    at least six (6) months prior to the end of the Facility Option Lease
Term, if requested by Seller, Purchaser and Seller shall discuss and negotiate
in good faith either (i) an amendment to the Facility Option Lease or (ii) a new
lease agreement with respect to the Optioned Facility Space, in each case at the
then-prevailing market rental rate for similarly situated properties, for an
additional term of five (5) years with an option for Seller to extend such
additional term for two (2) additional five (5) year terms thereafter (the
Initial Facility Option Lease Term and any additional terms contemplated hereby,
the “Facility Option Lease Term”);

 



31



 

(d)    the Facility Option Lease shall include the uninterrupted use of up to
200 parking spaces at the Facility parking lot for use by Persons selected by
Seller during the Facility Option Lease Term, provided that the total amount of
parking spaces allotted to Seller pursuant to the Real Property Option Lease and
the Facility Option Lease shall not exceed 200 spaces in the aggregate;

 

(e)    the Facility Option Lease shall include customary environmental
representations and warranties to be negotiated and agreed upon by the Parties;
and

 

(f)     at the end of the Facility Option Lease Term, Seller shall have no
obligation to remove any Optioned Facility Space Improvements from the Optioned
Facility or to perform any other restoration of the Optioned Facility, nor will
Seller be responsible for any fees, costs or expenses associated with any
removal of the Optioned Facility Space Improvements or other restoration of the
Optioned Facility by Purchaser.

 

Section 7.8     Real Property Lease Option. Purchaser hereby covenants and
agrees that from the date of this Agreement until April 1, 2020, Seller shall
have an irrevocable option, freely transferable to its Affiliates, (the “Real
Property Option”) to lease for development, construction, operation,
maintenance, access and all other purposes as Seller may decide in its sole and
absolute discretion pursuant to a lease agreement (the “Real Property Option
Lease”) approximately 500,000 square feet of the Real Property and any
improvements thereon to be identified by Seller in its sole and absolute
discretion (the “Optioned Real Property”), provided that the use of such
location by Seller does not materially interfere with the ongoing or reasonably
anticipated operations of Purchaser at the time of the exercise of the Real
Property Option, on the following terms:

 

(a)    the initial term shall be up to ten (10) years and five (5) months as
determined by Seller in its sole and absolute discretion from the effective date
of the Real Property Option Lease (the “Initial Real Property Option Lease
Term”). During the Initial Real Property Option Lease Term, Seller’s occupation
and use of the Optioned Real Property pursuant to the Real Property Option Lease
shall be on a rent-free basis, provided that Seller shall be responsible for
(i) the maintenance of reasonable insurance policies covering its operations on
the Optioned Real Property and naming Purchaser as an additional insured and
(ii) Seller’s pro rata portion of all public and private utilities furnished to
the Optioned Real Property;

 

(b)    Seller shall be entitled in its sole and absolute discretion to make any
alterations, additions, improvements, development, constructions or other
changes to the Optioned Real Property (the “Optioned Real Property
Improvements”);

 

(c)     at least six (6) months prior to the end of the Initial Real Property
Option Lease Term, if requested by Seller, Purchaser and Seller shall discuss
and negotiate in good faith either (i) an amendment to the Real Property Option
Lease or (ii) a new lease agreement with respect to the Optioned Real Property,
in each case at the then-prevailing market rental rate for similarly situated
properties, for an additional term of ten (10) years with an option for Seller
to extend such additional term for two (2) additional ten (10) year terms
thereafter (the Initial Real Property Option Lease Term and any additional terms
contemplated hereby, the “Real Property Option Lease Term”);

 



32



 

(d)    at the end of the Real Property Option Lease Term, Seller shall have no
obligation to remove any Optioned Real Property Improvements from the Optioned
Real Property or to perform any other restoration of the Optioned Real Property,
nor will Seller be responsible for any fees, costs or expenses associated with
any removal of the Optioned Real Property Improvements or other restoration of
the Optioned Real Property by Purchaser;

 

(e)    the Real Property Option Lease shall include customary environmental
representations and warranties to be negotiated and agreed upon by the Parties;

 

(f)     the Real Property Option Lease shall include the uninterrupted use of up
to 200 parking spaces at the Facility parking lot for use by Persons selected by
Seller during the Real Property Option Lease Term, provided that the total
amount of parking spaces allotted to Seller pursuant to the Real Property Option
Lease and the Facility Option Lease shall not exceed 200 spaces in the
aggregate; and

 

(g)    in the Real Property Option Lease, Purchaser shall grant or join in
granting, or assist in obtaining and, if necessary, modifying or abandoning,
such rights-of-way, easements and other interests on or over the Optioned Real
Property as may be required to provide the Optioned Real Property with ingress
and egress, and electric, telephone, gas, water, sewer and other public
utilities reasonably necessary to the development, maintenance and operation of
the improvements to be constructed on the Optioned Real Property, and if
requested by Seller, Purchaser shall support and join in Seller’s applications
to obtain zoning approvals, easements and arrangements to enable Seller to
construct the improvements on the Optioned Real Property.

 

Section 7.9     Adjacent Real Property. Purchaser hereby acknowledges and agrees
that Seller or its Affiliate is contemplating acquiring land (the “Adjacent Real
Property”) located adjacent to, or in close proximity with, the Real Property.
Purchaser hereby covenants and agrees that, with respect to such potential
acquisition of Adjacent Real Property, it shall:

 

(a)    cooperate and assist Seller with Seller’s effort to acquire, develop, and
operate the Adjacent Real Property for Seller’s desired use thereof; provided
that such assistance (i) shall not unreasonably interfere with Purchaser’s
operations at the Real Property or (ii) result in Purchaser having to pay any
out of pocket costs or expenses (unless Seller agrees to reimburse Purchaser for
same). Purchaser’s assistance shall include, without limitation, and at Seller’s
request: (i) granting to Seller or its designee (including, without limitation,
a utility company) access, utility, railroad, and similar use and easement
rights and (ii) approving, exercising, terminating, or assigning any existing
rights that Purchaser will have as owner of the Real Property to the extent that
such rights burden or benefit the Adjacent Real Property (e.g., pipeline
relocation rights under oil and gas leases or environmental-related
restrictions); and

 



33



 

 



(b)           notwithstanding anything contained in this Agreement to the
contrary, in the event that Seller or an Affiliate acquires the portion of the
Adjacent Real Property that consists of the land (the “Northpoint Parcel”)
located adjacent to, and northeast of, the Real Property, either prior to or
after the Closing, at Seller’s election:

 



(i)            terminate the following agreements related to the Northpoint
Parcel: (A) the Access/Site Separation Agreement dated as of November 6, 2014
(the “Site Separation Agreement”); (B) the Escrow Agreement dated November 21,
2014 (“Escrow Agreement”); and (C) the Amended and Restated Memorandum of
Agreement dated as of July 12, 2019, recorded as Instrument Number
201907220013323 in the Office of the Recorder of Trumbull County, Ohio (together
with the Site Separation Agreement and the Escrow Agreement, as assigned and
amended, collectively, the “Northpoint Stormwater Documents”), or, if Seller
acquires the Northpoint Parcel prior to the Closing, Purchaser consents to the
termination of the Northpoint Stormwater Documents by Seller. Purchaser hereby
constitutes and appoints as its proxy and grants a power of attorney to each of
the officers of Seller, with full power of substitution with respect to the
matters set forth in this Section 5.9, and hereby authorizes each of them to
take any action reasonably necessary to effect the foregoing; and

 

(ii)            transfer all mineral, oil, and gas rights (including any leases
thereof) associated with the Northpoint Parcel (“NP Mineral Rights”) to Seller
or its Affiliate.

 

Section 7.10         Repurchase Option. Purchaser hereby covenants and agrees
that, in the event that Purchaser fails to obtain and consummate the Required
Financing prior to January 31, 2020 (the “Repurchase Option Start Date”), Seller
shall have an irrevocable option, freely transferable to its Affiliates, for a
period of one hundred twenty (120) days from the Repurchase Option Start Date
(the “Repurchase Option Term”) to repurchase the Transferred Assets from
Purchaser (the “Repurchase Option”) in exchange for one (1) Dollar, the
cancellation of any outstanding Purchase Price (or interest thereon) under this
Agreement and the waiver of any right of Seller to payment under the Operating
Agreement by delivering to Purchaser written notice of its exercise of the
Repurchase Option, and Purchaser shall (and, where applicable, Purchaser shall
cause its Affiliates to), as soon as practicable after the receipt of such
notice, sell, assign, convey, transfer and deliver to Seller (or, as applicable,
its designated Affiliates), the Transferred Assets, on the following terms:

 

(a)           Purchaser shall take or cause to be taken, all action and to do,
or cause to be done, all things necessary, proper or advisable to consummate and
make effective as promptly as practicable all transactions relating to the
Repurchase Option and execute and deliver to Seller all documents required to
effect such transactions in addition to the Repurchase Option Bill of Sale and
the Repurchase Option Deed;

 

(b)           Purchaser shall make customary representations and warranties
relating to Seller’s repurchase of the Transferred Assets, including
representations and warranties of title and condition of the assets, the
authority of Purchaser to enter into such transactions and such other
representations and warranties as Seller may reasonably request;

 

(c)           Seller shall assume from Purchaser, be responsible for, and pay,
perform and discharge (or cause its applicable Affiliates to pay, perform and
discharge) when due the Assumed Obligations, provided that Seller shall not
assume any Liabilities from Purchaser that arise from or relate to facts or
circumstances occurring, or any action or omission of Purchaser, in each case
from the date of this Agreement until the date of the consummation of the
Repurchase Option; and

 



34

 

 



(d)           Purchaser hereby constitutes and appoints as its proxy and grants
a power of attorney to each of the officers of Seller, with full power of
substitution with respect to the matters set forth in this Section 5.10, and
hereby authorizes each of them to take any action reasonably necessary to effect
the foregoing, including recording the Repurchase Option Deed upon exercise by
Seller of the Repurchase Option and cancellation by Seller, prior thereto, of
the Memorandum of Options and Mortgage; provided, however, that if prior to
January 31, 2020 (i) Purchaser has provided Seller with reasonable evidence of
substantial progress towards the obtainment of the Required Financing and
(ii) Seller has agreed to extend the Repurchase Option Start Date in its
reasonable discretion, then the Repurchase Option Start Date shall be March 1,
2020.

 

Section 7.11          Consents and Approvals.

 

(a)            Purchaser acknowledges that (i) the Closing Permits and
(ii) certain Consents with respect to the transactions contemplated by this
Agreement may be required from third parties and that such Closing Permits and
Consents have not been obtained. Purchaser agrees that neither Seller nor any of
its Affiliates shall have any Liability whatsoever to Purchaser arising out of
or relating to the failure to obtain any Closing Permit or Consent that may be
required in connection with the transactions contemplated by this Agreement.
Purchaser acknowledges that no representation, warranty or covenant of Seller
contained herein shall be breached or deemed breached, and no condition shall be
deemed not satisfied, as a result of (i) efforts to obtain the Closing Permits
or Consents in accordance with this Section 5.11, the failure to obtain any such
Closing Permit or Consent, or (ii) any Proceeding or investigation commenced or
threatened by or on behalf of any Person arising out of or relating to the
failure to obtain any such Closing Permit or Consent. Purchaser agrees to
exercise reasonable efforts to obtain as soon as practicable after the date of
this Agreement the Closing Permits and any such material Consents contemplated
by this Section 5.11 in respect of such Contracts.

 

(b)            If any third-party Consent has not been obtained with respect to
any Contract included in the Transferred Assets as contemplated by
Section 5.11(a), then until such time as such Consent is obtained, (i) Purchaser
shall be entitled to the benefits of the Contract in question accruing after the
Closing to the extent (and only to the extent) that Seller or its applicable
Affiliate may provide such benefits (A) without violating the terms of such
Contract or any Law and (B) without incurring any material expense or otherwise
taking any material actions or measures (including hiring additional employees),
(ii) Purchaser shall perform, at its sole cost and expense, the obligations of
Seller or such Affiliate to be performed after the Closing under the Contract in
question and (iii) Purchaser shall indemnify the Seller Indemnified Parties
against, be liable to the Seller Indemnified Parties for and hold each Seller
Indemnified Party harmless from, any and all Losses incurred or suffered by each
Seller Indemnified Party in connection with any such arrangement or any such
Contract; provided, however, that in no event shall Purchaser be entitled to
receive such benefits beyond the term of any Contract and neither Seller nor any
of its Affiliates shall have any obligation to renew or replace any Contract
included in the Transferred Assets upon the expiration or termination thereof.

 



35

 



 

Section 7.12           Fairness Opinion. Purchaser hereby covenants and agrees
to exercise reasonable efforts to obtain and deliver to Seller as soon as
practicable after the date of this Agreement a copy of an adequate consideration
and fairness opinion of an independent financial advisor retained by the board
of directors of Workhorse with respect to the transactions contemplated in any
Workhorse Agreement, in form and substance reasonably acceptable to Seller.

 

Section 7.13           Confidentiality. The Parties acknowledge and agree that
(i) this Agreement shall be considered “Confidential Information” of Seller
under the Non-Disclosure Agreement and (ii) the provisions of the Non-Disclosure
Agreement (A) are fully incorporated herein and apply to this Agreement and
information exchanged or otherwise received under or in connection with this
Agreement (including all access and information contemplated by Section 5.1) and
(B) shall be binding on the Parties and their respective successors and
permitted assigns. Any successor or assignee of a Party under this Agreement
will be deemed to be a party to, to be bound by, and shall comply with, all of
the provisions of the Non-Disclosure Agreement as if such successor or assignee
were an original signatory to the Non-Disclosure Agreement.

 

ARTICLE VIII
EMPLOYEES AND EMPLOYEE BENEFITS

 

Section 8.1             Employees.

 

(a)            Current Employees. Schedule 6.1(a) sets forth the list of the
titles of individuals who are employed by Seller and its Affiliates and are
active or on short-term leave at the Facility as of the date of this Agreement
(the “Current Employees”) and, for each such Current Employee, indicates whether
such Current Employee is a Union Employee.

 

(b)            Other Employees. Schedule 6.1(b) sets forth a preliminary list of
the titles of individuals who were employed by Seller and its Affiliates and
were active or on short-term leave at the Facility on March 8, 2019 (the “Other
Employees” and, together with the Current Employees, the “Employees”) and, for
each such Other Employee, indicates whether such Other Employee is a Union
Employee.

 

Section 8.2             Timing of Offers to Employees.

 

(a)            To Current Employees Prior to Closing. As soon as reasonably
practicable after Purchaser has obtained and consummated the Required Financing,
but in no event later than ten (10) Business Days thereafter, Purchaser shall
offer employment in writing, effective as of the termination of the Operating
Agreement, to each of the Current Employees who remains employed as of such
date.

 

(b)            To Other Employees After Closing. When Purchaser begins hiring
for the Facility (other than the hiring of the Current Employees in accordance
with clause (a) of this Section 6.2), and in no event earlier than the later of
(i) the termination of the Operating Agreement and (ii) the obtainment and
consummation of the Required Financing, prior to attempting to fill any
position, Purchaser shall first offer employment in writing to any Other
Employees who have the comparable skills and abilities required for such
position until an Other Employee has accepted such offer of employment to fill
such position or all such Other Employees have declined such offer of
employment.

 



36

 





 

Section 8.3            Contractual Provisions with Respect to Union Employees.
With respect to each Union Employee, Purchaser shall comply with the obligations
set forth in Sections 6.4, 6.5, 6.6 and 6.7, in each case subject to
Section 6.8.

 

Section 8.4            Terms of Employee Offers.

 

(a)           Each offer to an Employee shall:

 

(i)            advise the Employee of the terms and conditions of his or her
position with Purchaser, which position shall be a position requiring comparable
skills and abilities as his or her position on the Seller Employment Date;

 

(ii)            state, among other things, (A) an annual base salary (or base
hourly wage rate, as applicable) during at least the first twenty-four (24)
months of employment that shall be not less than that provided by Seller or one
of its Affiliates to the Employee immediately prior to the Seller Employment
Date and (B) an annual incentive compensation opportunity during at least the
first twenty-four (24) months of employment that shall be not less than that
provided by Seller or one of its Affiliates to the Employee immediately prior to
the Seller Employment Date; and (iii) include a summary of benefits to be
provided to the Employee, which benefits shall, during at least the first
twenty-four (24) months of employment, be substantially comparable in value,
when taken as a whole, to those to which such Employee was entitled prior to the
Seller Employment Date; provided that Purchaser shall not have any obligation to
provide any Employee with any defined benefit pension plan or similar defined
benefit arrangement (it being understood, however, that the value of any such
defined benefit pension or similar arrangement provided by Seller and its
Affiliates shall be taken into account for purposes of determining comparable
value).

 

(b)           Purchaser shall not, and shall cause its Affiliates and any of its
and their successors and assigns not to, reduce the annual base salary (or base
hourly wage rate, as applicable), annual incentive compensation opportunity or
benefits of any Transferred Employee for a period of at least twenty-four (24)
months after the Hiring Date.

 

(c)           Purchaser shall provide Seller with prompt written notice of the
Hiring Date for each Other Employee.

 



37

 

 

Section 8.5             Vacation.

 

(a)            Except to the extent otherwise required by applicable Law,
Purchaser shall assume (and Seller shall be relieved of) all Liabilities for all
accrued but unused vacation benefits of the Current Employees who constitute
Transferred Employees (the “Assumed Vacation Liabilities”), which, for each such
Current Employee, shall be identified by Seller within thirty (30) days after
the date of this Agreement in the form of Schedule 6.5(a). Purchaser shall
permit each Current Employee who constitutes a Transferred Employee, during the
balance of the calendar year in which such Current Employee becomes an employee
of Purchaser, (i) to accrue additional vacation days, if any, to which such
Transferred Employee would have been entitled for such calendar year under the
vacation policy of Seller and its Affiliates covering such Transferred Employee
immediately prior to the date of this Agreement at the rate applicable to such
Transferred Employee under such vacation policy and (ii) to take vacation days
in respect of the amount of unused vacation assumed by Purchaser with respect to
each such Transferred Employee and in respect of the amount of any vacation days
accrued during the balance of the calendar year during which such Transferred
Employee becomes an employee of Purchaser to the extent any such Transferred
Employee could take vacation days under the vacation policy of Seller and its
Affiliates covering such Transferred Employee immediately prior to the Closing.





 

(b)            For each Current Employee who constitutes a Transferred Employee,
for the first calendar year following the year in which such Transferred
Employee becomes an employee of Purchaser, such Transferred Employee shall
receive vacation benefits under the terms of the vacation benefit policies of
Purchaser applicable to similarly situated employees of Purchaser and its
Affiliates, in the case of each such calendar year, after giving vacation
service credit for such Employee as provided in Section 6.6(b).

 

(c)            For each Other Employee who constitutes a Transferred Employee,
from and after such Employee’s Hiring Date, such Employee shall receive vacation
benefits under the terms of the vacation benefit policies of Purchaser
applicable to similarly situated employees of Purchaser and its Affiliates, in
the case of each such calendar year, after giving vacation service credit for
such Employee as provided in Section 6.6(b).

 

Section 8.6             Post-Hiring Benefits.

 

(a)            For each Transferred Employee, for the twenty-four (24) month
period following such Employee’s Hiring Date, Purchaser and its Affiliates shall
provide such Transferred Employee with employee benefits that satisfy the
requirements of this Section 6.6.

 

(b)            Purchaser agrees that Transferred Employees shall be eligible
immediately on their Hiring Date to commence participation in the Purchaser
Benefit Plans without regard to any eligibility period, waiting period,
elimination period, evidence of insurability or medical certification
requirements, pre-existing condition limitations or any other requirements,
limitations or restrictions similar to any of the foregoing. Purchaser further
agrees that the Transferred Employees shall be eligible to participate in any
future benefit plans adopted or maintained by Purchaser or its Affiliates in
which other similarly situated employees of Purchaser or its Affiliates are
eligible to participate. Purchaser and its Affiliates will recognize all service
of the Transferred Employees with Seller or any of its Affiliates and with any
predecessor employer (to the extent such predecessor employer service was taken
into account under the applicable Seller Benefit Plans) for all purposes
(including for purposes of vesting, eligibility to participate and receive
benefits, benefit forms, premium subsidies or credits, early retirement and
waiver of any reduction factors, and benefit calculations and accruals) under
those existing, newly established and future Purchaser Benefit Plans (including
plans providing for retiree medical benefits and other retiree benefits) in
which the Transferred Employees are eligible to participate or are enrolled by
Purchaser or its Affiliates at any time on or after such Transferred Employee’s
Hiring Date; provided, however, that notwithstanding the foregoing, Purchaser
shall not be required to recognize such service for purposes of benefit accruals
under the defined benefit pension plans of Purchaser and its Affiliates covering
the Transferred Employees. With respect to each Transferred Employee, Purchaser
and its Affiliates further agree to waive deductible, co-payment and
out-of-pocket requirements for the year in which the Hiring Date occurs for such
Transferred Employee under the Purchaser Benefit Plans that provide group health
benefits.

 



38

 

 



(c)            As soon as practicable after the date of this Agreement, to the
extent permitted by applicable Law, Purchaser shall establish or designate one
or more Purchaser Benefit Plans that are defined contribution plans for the
benefit of the Transferred Employees (the “Purchaser Savings Plan”), and take
all necessary action to cause the Purchaser Savings Plan to be tax-qualified
under the applicable provisions of the Code (to the extent the Purchaser Savings
Plan is not so tax-qualified), and make any and all filings and submissions to
the appropriate Governmental Authorities required to be made by Purchaser with
respect to the establishment or designation of such Purchaser Savings Plan.
Purchaser shall take all actions necessary to allow each Transferred Employee to
make eligible rollover contributions to the Purchaser Savings Plan of their
account balances, including loans, under the savings plans of Seller and its
Affiliates as soon as practicable following such Transferred Employee’s Hiring
Date.

 

(d)            Those Transferred Employees who are vested under the terms of the
Seller’s Employees’ Pension Plan shall have the same benefit options as normal
terminees under such applicable plan. No pension plan assets or Liabilities will
be transferred to Purchaser or its Affiliates; rather, all such assets and
Liabilities shall be retained by the applicable Seller Benefit Plan other than
as required by applicable Law.

 

Section 8.7             Termination of Transferred Employees.

 

(a)            Purchaser shall bear the cost and expense of the termination of
the employment of any Transferred Employee on and after such Transferred
Employee’s Hiring Date.

 

(b)            Purchaser and its Affiliates shall, for each Transferred Employee
who, within twenty-four (24) months following such Transferred Employee’s Hiring
Date, (i) is involuntarily terminated by Purchaser or any of its Affiliates
without Good Cause, (ii) has his or her compensation or benefits reduced other
than a reduction by reason of a circumstance that constitutes Good Cause, and
such Transferred Employee elects to terminate his or her employment with
Purchaser or its Affiliates, (iii) has a material diminution in his or her job
responsibilities or (iv) elects to terminate his or her employment with
Purchaser or its Affiliates following a requirement that such Transferred
Employee take an alternative position that requires a Geographic Relocation (or
otherwise requires such Transferred Employee to undergo a Geographic
Relocation), provide severance and other separation benefits to each such
Transferred Employee that are at least equal to the greater of (A) the severance
and other separation benefits such Transferred Employee would have received
under the terms of the applicable severance plan of Seller or its Affiliates as
of immediately prior to such Transferred Employee’s Seller Employment Date, and
(B) the severance and other separation benefits such Transferred Employee would
receive under the terms of the applicable severance plan of Purchaser or its
Affiliates in place as of the time of such termination; provided, however, that
in no event shall any such Transferred Employee receive less than four
(4) calendar weeks of severance and other separation benefits.

 



39

 

 



(c)            Purchaser shall bear all Liability for any claims of any
Transferred Employee arising out of the employment or termination of such
Transferred Employee by Purchaser or any of its Affiliates.

 

Section 8.8             Union Matters.

 

(a)            In relation to provisions of this Agreement that relate to or
affect Union Employees or Transferred Union Employees, the Parties mutually
intend to comply with all obligations that any Party may have under the National
Labor Relations Act (“NLRA”), the Labor Management Relations Act (“LMRA”), all
other applicable Law and the Union Contract.

 

(b)            Conditioned on and in the interest of providing the opportunity
for Seller and Purchaser, respectively, to reach mutual agreements with the
Union regarding the transactions contemplated by this Agreement, Purchaser
acknowledges and agrees that, effective at the earliest time permitted by
applicable Law on and after the date of this Agreement, Purchaser will recognize
the Union as the collective bargaining representative of the Transferred Union
Employees effective as of the Closing.

 

Section 8.9             No Right to Continued Employment. Nothing contained in
this Agreement shall confer upon any Transferred Employee any right to
employment or continued employment with Purchaser or its Affiliates, nor shall
anything herein interfere with the right of Purchaser or its Affiliates to
relocate or terminate the employment of any of the Transferred Employees at any
time after the Closing.

 

Section 8.10           Employee-Related Liabilities.

 

(a)            Except as otherwise expressly provided to the contrary in this
Article VI, Seller or its designated Affiliate shall retain all assets and
Liabilities related to the Seller Benefit Plans, and neither Purchaser nor any
of its Affiliates shall have any Liability with respect thereto. Except as
otherwise expressly provided to the contrary in this Article VI, Purchaser shall
be liable and responsible for all Liabilities and obligations in respect of
benefits accrued on and after the date of this Agreement, by Transferred
Employees under the Purchaser Benefit Plans, and neither Seller nor any of its
Affiliates shall have any Liability with respect thereto.

 

(b)            Except as otherwise expressly provided to the contrary in this
Article VI, Seller and its Affiliates shall, in the ordinary course of business
consistent with past practice (including with respect to the timing of any
payments), retain, bear and discharge all Liabilities for claims of Transferred
Employees incurred prior to the date of this Agreement under the Seller Benefit
Plans and Purchaser and its Affiliates shall bear and discharge all Liabilities
for claims of Transferred Employees incurred on and after the date of this
Agreement under the Purchaser Benefit Plans. For purposes of this
Section 6.10(b), except as otherwise provided under an applicable benefit plan,
a claim will be deemed “incurred” on the date that the event that gives rise to
the claim occurs (for purposes of life insurance, severance, and
sickness/accident/disability programs) or on the date that treatment or services
are provided (for purposes of health care programs).

 



40

 

 



Section 8.11           Employee Matters Indemnity. Purchaser shall indemnify the
Seller Indemnified Parties against, be liable to the Seller Indemnified Parties
for and hold each Seller Indemnified Party harmless from, any and all Losses
incurred or suffered by each Seller Indemnified Party relating to (a) the
Transferred Employees, arising out of events that occur on and after the
termination of the Operating Agreement, for the Current Employees, or the Hiring
Date, for the Other Employees, in each case including any Transferred Union
Employees, or (b) any failure of Purchaser or its Affiliates to discharge their
respective obligations (including Liabilities or obligations relating to payment
of severance or other separation benefits) under this Article VI arising either
before, on or after the date of this Agreement. Seller shall indemnify the
Purchaser Indemnified Parties against, and be liable to the Purchaser
Indemnified Parties for and hold each Purchaser Indemnified Party harmless from,
any and all Losses incurred or suffered by each Purchaser Indemnified Party
relating to any claim of any Union-represented employee under the Union Contract
that is not an Employee.

 

Section 8.12           Workers’ Compensation. Except as otherwise provided under
an applicable workers’ compensation insurance policy or fund or as otherwise
determined by an applicable Governmental Authority with respect to workers’
compensation, Seller and its Affiliates shall be liable and responsible for all
workers’ compensation claims by any Employee arising out of any injuries and
diseases incurred, sustained or resulting from work-related exposures or
conditions prior to such Employee’s Hiring Date (regardless of whether the claim
related thereto is filed after the applicable Hiring Date). Purchaser shall be
liable and responsible for all workers’ compensation claims by any Transferred
Employee arising out of any injuries and diseases incurred, sustained or
resulting from work-related exposures or conditions on or after the Hiring Date
for such Transferred Employee, including any compensable acceleration or
aggravation occurring on or after such date of any illness or injuries that
existed prior to such date.

 

ARTICLE IX
CLOSING

 

Section 9.1             Closing. The Closing shall take place at the offices of
Mayer Brown LLP, 71 South Wacker Drive, Chicago, Illinois 60606, at 10:00
a.m. (Eastern Time) on the date of this Agreement. The Closing may be conducted
by overnight mail, e-mail and wire transfer. All transactions and deliveries
required to be made or completed at the Closing pursuant to the terms of this
Agreement shall be deemed to occur concurrently and none shall be deemed
completed unless all are completed or are otherwise waived in a writing signed
by Seller and Purchaser.

 

Section 9.2             Deliveries by Seller. At or prior to the Closing, Seller
shall deliver, or cause to be delivered, to Purchaser each of the following:

 

(a)            the Bill of Sale and Assignment and Assumption Agreement, duly
executed by Seller;

 



41

 

 

(b)            the Notice and Acknowledgement of Environmental Covenant and
Notice Upon Conveyance, each duly executed by Seller;

 



(c)            the Quit Claim Deed, duly executed by Seller, together with any
transfer tax disclosures required for purposes of recordation of the Quit Claim
Deed;

 

(d)            the Memorandum of Options, duly executed by Seller;

 

(e)            the Operating Agreement, duly executed by Seller;

 

(f)            a transfer document in respect of the NP Mineral Rights in the
form attached hereto as Exhibit M (the “Mineral Rights Deed”), duly executed by
Seller; and

 

(g)            a certificate from Seller with respect to Seller’s status as a
non-foreign Person pursuant to Section 1445 of the Code.

 

Section 9.3             Deliveries by Purchaser. At or prior to the Closing,
Purchaser shall deliver, or cause to be delivered, to Seller each of the
following:

 

(a)            the Bill of Sale and Assignment and Assumption Agreement, duly
executed by Purchaser;

 

(b)            (i) the Notice and Acknowledgement of Environmental Covenant and
Notice Upon Conveyance, each duly executed by Purchaser, and (ii) evidence
reasonably acceptable to Seller that the Ohio Environmental Protection Agency
and the United States Environmental Protection Agency have accepted Purchaser’s
financial assurances required by the Environmental Covenant;

 

(c)            the Operating Agreement, duly executed by Purchaser;

 

(d)            the Mineral Rights Deed, duly executed by Purchaser;

 

(e)            a copy of the resolution of Purchaser’s governing body, certified
by an appropriate officer of Purchaser as having been duly and validly adopted
and being in full force and effect as of the Closing, authorizing the execution
and delivery of this Agreement and performance of the transactions contemplated
hereby (together with an incumbency and signature certificate regarding the
officers(s) or authorized representative(s) signing on behalf of Purchaser);

 

(f)            evidence reasonably acceptable to Seller of Purchaser’s
obtainment, as of the Closing, the Environmental Policy in compliance with the
requirements set forth in this Agreement;

 

(g)            evidence reasonably acceptable to Seller of the capitalization
and Solvency of Purchaser according to the terms of Sections 4.3(b) and 4.3(c),
respectively;

 

(h)            the Mortgage, duly executed by Purchaser, which Purchaser hereby
acknowledges and agrees shall be recorded by Purchaser immediately after the
Quit Claim Deed;

 



42

 

 

(i)            the Memorandum of Options, duly executed by Purchaser, which
Purchaser hereby acknowledges and agrees shall be recorded by Purchaser
immediately after the Mortgage and prior to any instruments relating to the Debt
Financing, if any;

  

(j)            evidence reasonably acceptable to Seller of Workhorse’s Lender’s
consent to the matters described on Schedule 7.3(j);

 

(k)            a certificate of Workhorse dated as of the date of this
Agreement, executed by Workhorse, certifying that the Workhorse Agreements are
in full force and effect and that, to the knowledge of Workhorse, Purchaser is
not in breach or default under any Workhorse Agreement (nor would be with or
without notice or lapse of time, or both);

 

(l)            the Repurchase Option Deed, duly executed by Purchaser, which
Purchaser acknowledges and agrees may be countersigned and recorded by Seller
upon exercise by Seller of the Repurchase Option;

 

(m)            the Repurchase Option Bill of Sale, duly executed by Purchaser,
which Purchase acknowledges and agrees may be countersigned by Seller upon
exercise by Seller of the Repurchase Option; and

 

(n)            a transfer document in respect of the NP Mineral Rights in the
form attached hereto as Exhibit N (the “Repurchase Option Mineral Rights Deed”),
executed by Purchaser, which Purchaser acknowledges and agrees may be
countersigned and recorded by Seller upon exercise by Seller of the Repurchase
Option.

 

ARTICLE X
INDEMNIFICATION

 

Section 10.1           Survival. The representations and warranties contained
herein shall survive the Closing for a period of two (2) years after the
Closing. No Party shall have any Liability with respect to claims first asserted
in connection with any representation or warranty after the applicable survival
period specified therefor in this Section 8.1. The covenants contained in this
Agreement shall remain in full force and effect in accordance with their terms
(or, if no survival period is specified, indefinitely); provided, however, that,
if the Closing occurs, an Indemnifying Person shall have no Liability for any
breach of or failure to perform any covenant or agreement contained herein that
by its terms was to be performed prior to the Closing unless a Claim Notice in
accordance with Section 8.6 or 8.7 regarding such claim is given to the
Indemnifying Person not later than the close of business on the date that is six
(6) months after the Closing.

 



43

 

 

Section 10.2           Indemnification by Seller. From and after the Closing,
subject to the provisions of this Article VIII (including the limitations set
forth in Sections 8.1 and 8.4), Seller shall indemnify Purchaser and its
Affiliates (each, a “Purchaser Indemnified Party”) against, be liable to the
Purchaser Indemnified Parties for and hold each Purchaser Indemnified Party
harmless from, any and all Losses incurred or suffered by each Purchaser
Indemnified Party to the extent arising out of any of the following:

 

(a)            any breach of or inaccuracy in any representation or warranty
made by Seller in Article IV;

 



(b)            any breach of or failure by Seller to perform any covenant or
obligation of Seller contained in this Agreement;

 

(c)            any Retained Obligation to the extent related to the Facility; or

 

(d)            as expressly set forth in Sections 5.3(a) and 9.17.

 

Section 10.3           Indemnification by Purchaser. From and after the Closing,
subject to the provisions of this Article VIII (including the limitations set
forth in Sections 8.1 and 8.4), Purchaser shall indemnify Seller and its
Affiliates (each, a “Seller Indemnified Party”) against, be liable to the Seller
Indemnified Parties for and hold each Seller Indemnified Party harmless from,
any and all Losses incurred or suffered by each Seller Indemnified Party to the
extent arising out of any of the following:

 

(a)            any breach of or inaccuracy in any representation or warranty
made by Purchaser in Article IV;

 

(b)            any breach of or failure by Purchaser to perform any covenant or
obligation of Purchaser contained in this Agreement;

 

(c)            any Assumed Obligation, including any Liability relating to the
Improvements or ACM, LBP or ILM, whether such claims arise under any
Environmental Laws, under any other federal, state or local Laws, including
those governing health and safety, under contract law or under common law or
equity;

 

(d)            the ownership or operation of the Facility or Transferred Assets
from and after the Closing, including any Liability relating to the Improvements
or ACM, LBP or ILM, whether such claims arise under any Environmental Laws,
under any other federal, state or local Laws, including those governing health
and safety, under contract law, or under common law or equity; or

 

(e)            as expressly set forth in Sections 5.1(c), 6.11 and 9.17.

 

Section 10.4           Limitations on Liability.

 

(a)            IN NO EVENT SHALL ANY PARTY HERETO NOR ANY AFFILIATE OF ANY PARTY
HAVE ANY LIABILITY UNDER THIS AGREEMENT OR OTHERWISE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY FOR ANY SPECIAL, PUNITIVE,
EXEMPLARY, SPECULATIVE, INDIRECT, REMOTE OR CONSEQUENTIAL DAMAGES, DAMAGES FOR
LOST PROFITS OR DAMAGES BASED UPON A MULTIPLE OF EARNINGS OR DIMINUTION IN VALUE
OR ANY SIMILAR DAMAGES, REGARDLESS OF WHETHER SUCH DAMAGES WERE FORESEEABLE.

 



44

 

 

(b)            If the Closing occurs, in no event shall any Party be entitled to
rescission of the transactions consummated hereby.

 



(c)            As a material inducement to Seller to enter into this Agreement,
effective as of the Closing, Purchaser, on its own behalf and on behalf of each
of its Affiliates, agrees not to sue and fully releases and forever discharges
Seller and each of its Affiliates and each of their respective directors,
officers, employees, members, managers, shareholders, agents, assigns and
successors, past and present, with respect to and from any and all Proceedings,
demands, rights, liens, Contracts, covenants, Liabilities, debts, expenses
(including reasonable attorneys’ fees) and Losses of whatever kind or nature in
law, equity or otherwise, whether now known or unknown, and whether or not
concealed or hidden, including in respect of any and all Environmental
Liabilities; provided, that nothing in this Section 8.4 shall prohibit Purchaser
from enforcing its rights under this Agreement. Without limiting the generality
of the foregoing, Purchaser hereby waives, releases and agrees not to make any
claim or bring any contribution, cost recovery or other action against Seller
with respect to Seller’s obligations under this Agreement and any other Related
Agreement or any facts or circumstances in existence prior to the Closing. It is
the intention of Purchaser that such release be effective as a bar to each and
every demand and Proceeding hereinabove specified and in furtherance of such
intention, Purchaser, on its own behalf and on behalf of its Affiliates, hereby
expressly waives, effective as of the Closing, any and all rights and benefits
conferred upon such Person by the provisions of applicable Law and expressly
agrees that this release will be given full force and effect according to each
and all of its express terms and provisions, including those related to unknown
and unsuspected demands an Proceedings, if any, as those related to unknown and
unsuspected demands and Proceedings, if any, as those relating to any other
demands and Proceedings hereinabove specified, but only to the extent such
provision is applicable to releases such as this.

 

Section 10.5           Claims. As promptly as is reasonably practicable after
becoming aware of a claim for indemnification under this Agreement not involving
a Third Party Claim, but in any event no later than thirty (30) Business Days
after first becoming aware of such claim, the Indemnified Person shall give
written notice to the Indemnifying Person of such claim in accordance herewith
(a “Claim Notice”); provided, however, that the failure of the Indemnified
Person to give such notice shall not relieve the Indemnifying Person of its
obligations under this Article VIII except to the extent (if any) that the
Indemnifying Person shall have been materially prejudiced thereby. The Claim
Notice shall set forth in reasonable detail (a) the facts and circumstances
giving rise to such claim for indemnification, including all relevant supporting
documentation, (b) the nature of the Losses suffered or incurred or expected to
be suffered or incurred, (c) a reference to the provisions of this Agreement in
respect of which such Losses have been suffered or incurred or are expected to
be suffered or incurred, and (d) such other information as may be necessary for
the Indemnifying Person to determine that the limitations in this Article VIII
(including the limitations set forth in Section 8.4) have been satisfied or do
not apply.

 



45

 

 

Section 10.6           Notice of Third Party Claims; Assumption of Defense. The
Indemnified Person shall give a Claim Notice (in the form contemplated by
Section 8.5) as promptly as is reasonably practicable, but in any event no later
than thirty (30) days after receiving notice thereof, to the Indemnifying Person
of the assertion of any claims, or the commencement of any Proceeding, by any
Person who is not an Indemnified Person in respect of which indemnity may be
sought under this Agreement (a “Third Party Claim”); provided, however, that the
failure of the Indemnified Person to give such notice shall not relieve the
Indemnifying Person of its obligations under this Article VIII except to the
extent (if any) that the Indemnifying Person shall have been materially
prejudiced thereby. The Indemnifying Person may, at its own expense,
(a) participate in the defense of any such Third Party Claim and (b) upon
written notice to the Indemnified Person, at any time during the course of any
such Third Party Claim, assume the defense thereof with counsel of its own
choice and in the event of such assumption, shall have the exclusive right,
subject to clause (a) in the proviso in Section 8.7, to settle or compromise
such Third Party Claim. If the Indemnifying Person assumes such defense, the
Indemnified Person shall have the right (but not the duty) to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying Person. Whether or not the Indemnifying
Person chooses to defend or prosecute any such Third Party Claim, all of the
Parties shall cooperate in the defense or prosecution thereof, including making
available all witnesses, pertinent records, materials and information in the
Indemnified Person’s possession or under the Indemnified Person’s control
relating thereto (or in the possession or control of any of its Representatives)
as is reasonably requested by the Indemnifying Person or its counsel. If the
Indemnifying Person assumes the defense of any Third Party Claim and it is
ultimately determined that the Indemnifying Person is not obligated to
indemnify, defend or hold the Indemnified Person harmless from and against any
Third Party Claim, the Indemnified Person shall reimburse the Indemnifying
Person for any and all documented out-of-pocket costs and expenses (including
attorney’s fees and court costs) incurred by the Indemnifying Person in its
defense of such Third Party Claim.

 



Section 10.7           Settlement or Compromise. Any settlement or compromise
made or caused to be made by the Indemnified Person (unless the Indemnifying
Person has the exclusive right to settle or compromise under Section 8.6(b)) or
the Indemnifying Person, as the case may be, of any such Third Party Claim shall
also be binding upon the Indemnifying Person or the Indemnified Person, as the
case may be, in the same manner as if a final judgment or decree had been
entered by a court of competent jurisdiction in the amount of such settlement or
compromise; provided, however, that (a) no Liability, restriction or Loss shall
be imposed on the Indemnified Person as a result of such settlement or
compromise without its prior written consent, which consent shall be in its sole
and absolute discretion, and (b) the Indemnified Person shall not compromise or
settle any Third Party Claim without the prior written consent of the
Indemnifying Person, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

Section 10.8           Purchase Price Adjustments. To the extent permitted by
Law, any amounts payable under Section 8.2 or 8.3 shall be treated by Seller and
Purchaser as an adjustment to the Purchase Price.

 

ARTICLE XI
MISCELLANEOUS

 

Section 11.1           Expenses. Except as otherwise contemplated by Sections
2.6, 5.2(c) and 8.6, and except that all fees, costs and expenses associated
with any title commitment or title policy obtained in connection with the
transaction shall be paid by Purchaser, each Party shall bear its own fees and
expenses with respect to the transactions contemplated hereby.

 



46

 

 

Section 11.2           Amendment and Waiver. Except as provided in this
Article IX, the failure of a Party at any time to require performance of any
provision hereof or claim damages with respect thereto shall in no manner affect
its right to enforce the same at a later time. Unless otherwise provided herein,
this Agreement may not be amended or waived except in a written instrument
signed by the Parties and which references the specific section of this
Agreement which is to be amended or waived. No waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty. All other
attempted amendments or waivers shall be of no effect, regardless of their
formality, consideration or detrimental reliance.

 



Section 11.3           Notices. Any notice, request, instruction or other
document to be given hereunder by a Party shall be in writing and shall be
deemed to have been given, (a) when received if given in person or by courier or
a courier service or (b) on the date of transmission if sent by facsimile
transmission (receipt confirmed) or electronic mail (read receipt requested,
with confirmation not to be unreasonably withheld, conditioned or delayed) on a
Business Day during or before the normal business hours of the intended
recipient, and if not so sent on such a day and at such a time, on the following
Business Day:

 

(i)            If to Purchaser, addressed as follows:

 

[                                                      ]

 

(ii)            If to Seller, addressed as follows:

 

[                                                      ]

 



or to such other individual or address as a Party may designate for itself by
notice given as herein provided.

 

Section 11.4           Payments in Dollars. All payments pursuant hereto shall
be made by wire transfer in Dollars in immediately available funds without any
set-off, deduction or counterclaim whatsoever.

 

Section 11.5           Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns; provided that no assignment of this Agreement or any rights
or obligations hereunder, by operation of law or otherwise, may be made by any
Party without the written consent of the other Party, other than to an Affiliate
of the assigning Party (but no such assignment shall relieve the assigning Party
of its obligations hereunder). Any purported assignment in violation of this
Agreement shall be null and void ab initio.

 

Section 11.6           No Third Party Beneficiaries or Admissions. This
Agreement is solely for the benefit of the Parties and their respective
successors and permitted assigns and, to the extent provided herein, their
respective Affiliates, and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement or
constitute or be construed as an admission, concession or waiver by any of the
Parties as to Persons that are not party to this Agreement. Without limiting the
preceding sentence, no provision of Article VI or any other provision of this
Agreement shall create any third party beneficiary or other rights in the Union
or any person employed at any time by any of the Parties (including any
beneficiary or dependent of any such person) in respect of continued employment
(or resumed employment) with either Purchaser or any of its Affiliates; and no
provision of Article VI or any other provision of this Agreement shall create
any such rights in any such Person in respect of any benefits that may be
provided, directly or indirectly, under any Seller Benefit Plan or any Purchaser
Benefit Plan; and no term, provision or definition set forth in this Agreement
shall constitute or be construed as an admission, concession or waiver by any of
the Parties in relation to any charge, complaint, grievance, lawsuit or other
Proceedings of any kind between any of the Parties or their Affiliates and the
Union or any person employed at any time by any of the Parties or their
Affiliates (including any beneficiary or dependent of any such person).

 



47

 

 



Section 11.7           Publicity. No public announcement or other publicity
regarding the existence of this Agreement or the Related Agreements or its or
their contents or the transactions contemplated hereby or thereby shall be made
by Purchaser or any of its Representatives without the prior written consent of
Seller (in its sole and absolute discretion), including as to form, content,
timing and manner of distribution or publication. Purchaser agrees, and shall
cause its Representatives, to hold confidential the terms and provisions of this
Agreement and the Related Agreements and the terms of the transactions
contemplated hereby or thereby. Notwithstanding the foregoing, nothing in this
Section 9.7 shall prevent Purchaser or any of its Affiliates or any other Person
from making any public announcement or disclosure required by Law or the
rules of any stock exchange. If Purchaser or any of its Affiliates determines on
the written advice of counsel that it (or its Affiliate) is required to make
such an announcement or disclosure, then Purchaser will so notify Seller a
minimum of forty-eight (48) hours prior to the announcement or disclosure and
(a) consult with Seller on the form and content of the announcement or
disclosure; (b) if applicable, seek (or allow Seller to seek) confidential
treatment for part or all of the announcement or disclosure; and (c) announce or
disclose only those matters that are legally required to be announced or
disclosed.

 

Section 11.8           Further Assurances. On and after the Closing, each Party
shall execute and deliver to any other Party such assignments and other
instruments as may be reasonably requested by such other Party and are required
to effectuate the transactions contemplated by this Agreement.

 

Section 11.9           Severability. If any provision of this Agreement shall be
held invalid, illegal or unenforceable, the validity, legality or enforceability
of the other provisions hereof shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

 

Section 11.10         Entire Understanding. This Agreement and the Related
Agreements set forth the entire agreement and understanding of the Parties with
respect to the transactions contemplated hereby and supersede and replace any
and all prior agreements, arrangements and understandings, written or oral,
between the Parties relating to the subject matter hereof.

 

Section 11.11         Language. The Parties agree that the language used in this
Agreement is the language chosen by the Parties to express their mutual intent,
and that no rule of strict construction is to be applied against any Party. The
Parties and their respective counsel have reviewed and negotiated the terms of
this Agreement.




48

 

 



Section 11.12         Bulk Sales. Purchaser hereby waives compliance by Seller
and its Affiliates with the provisions of the Laws of any jurisdiction relating
to a bulk sale or transfer of assets that may be applicable to the transfer of
the Transferred Assets.

 

Section 11.13         Applicable Law. This Agreement shall be governed
exclusively by and construed and enforced exclusively in accordance with the
internal laws of the State of Delaware, including its statute of limitations,
without regard to any laws or rules, including any borrowing statute, that would
result in the application of the laws, rules or provisions of any jurisdiction
other than the State of Delaware.

 

Section 11.14         Jurisdiction of Disputes; Waiver of Jury Trial.

 

(a)            Each Party hereby: (i) agrees that any Proceeding in connection
with or relating to this Agreement or any matters contemplated hereby shall be
brought exclusively in a court of competent jurisdiction located in the State of
Delaware, sitting in Wilmington, Delaware, whether a state or federal court;
(ii) consents and submits to personal jurisdiction in connection with any such
Proceeding in any such court described in clause (a) of this Section 9.14 and to
service of process upon it in accordance with the rules and statutes governing
service of process; (iii) waives to the full extent permitted by Law any
objection that it may now or hereafter have to the venue of any such Proceeding
in any such court or that any such Proceeding was brought in an inconvenient
forum; and (iv) agrees that nothing herein shall affect the rights of any Party
to effect service of process in any other manner permitted by Law.

 

(b)            Each Party irrevocably and absolutely waives the right to a trial
by jury in any dispute in connection with, arising under or relating to this
Agreement, any Related Agreement or any matters contemplated hereby or thereby
and agrees to take any and all action necessary or appropriate to effect such
waiver.

 

Section 11.15         Equitable Relief. Each of the Parties acknowledges that,
in the event of any non-performance or breach of this Agreement, the
non-performing or non-breaching Party, as the case may be, would be immediately
and irreparably harmed by such non-performance or breach and could not be made
whole by monetary damages. It is accordingly agreed that, with respect to any
such non-performance or breach, each Party (a) shall waive, in any action for
equitable relief (including specific performance, injunctive relief and any
other equitable remedy), the defense of adequate remedy at law and (b) shall, in
addition to any other right or remedy to which any Party may be entitled, at law
or in equity (including monetary damages), be entitled to equitable relief
(including the compelling of specific performance of this Agreement, injunctive
relief and any other equitable remedy) with no obligation to prove actual
damages or post any bond in connection therewith, in any action instituted in
accordance with Section 9.14. Without limiting the generality of the foregoing,
the Parties agree that Seller shall be entitled to enforce specifically
Purchaser’s obligations under Section 5.4 and Purchaser’s obligation to
consummate the transactions contemplated by this Agreement (including the
obligation to consummate the Closing and to pay the Purchase Price). The Parties
agree that they will not contest the appropriateness of specific performance as
a remedy.

 



49

 

 

Section 11.16        Counterparts. This Agreement may be executed in any number
of counterparts (including by .pdf file exchanged via email or other electronic
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 



Section 11.17        Brokers. Each Party shall indemnify the other Party and its
Affiliates against, be liable to the other Party and its Affiliates for and hold
the other Party and its Affiliates harmless from, any and all Losses incurred or
suffered by each such Person for any brokers’ or finders’ fees or other
commissions arising with respect to brokers, finders, financial advisors or
other Persons retained or engaged by such indemnifying Party or any of its
Affiliates (or claiming to have been retained or engaged thereby) in respect of
the transactions contemplated by this Agreement.

 

*      *      *      *      *

 



50

 

 

Execution Version

 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first above written.

 

 

  GENERAL MOTORS LLC       By: /s/ Gerald Johnson   Name: Gerald Johnson  
Title: Authorized Signatory



 

[Signature Page to Asset Transfer Agreement]









 





 

 

Execution Version



 

  LORDSTOWN MOTORS CORP.       By: /s/ Stephen S. Burns   Name: Stephen S. Burns
  Title: Chief Executive Officer

 

[Signature Page to Asset Transfer Agreement]



 





 

 

 

 

 